          Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 1 of 106




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION
 JAIME TARANGO,                      §
                                     §
       Plaintiff,                    §
                                     §
 v.                                  §       Cause No. 3:21-CV-00081
                                     §
 LOUIS NICHOLAS, JR.                 §
 and FOCUS TRANSPORT, LLC,           §
                                     §
       Defendants.                   §

                  FOCUS TRANSPORT, LLC’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       Comes now defendant Focus Transport, LLC (“Focus”), and hereby files this, its Notice of

Removal pursuant to 28 U.S.C. §§ 1332 and 1446. In support thereof, Focus respectfully shows

as follows:

                      I.      THE STATE COURT ACTION AT ISSUE.

1.     On or about February 17, 2021, a civil action was commenced in the County Court of Law

Number Three of El Paso County, Texas by the filing of an original petition bearing the caption:

Jamie Tarango v. Louis Nicholas, Jr. and Focus Transport, LLC, Cause No.: 2021DCV0560

(hereinafter referred to as the “State Court Action”). As of the date of the filing of this notice of

removal, the following papers and pleadings are contained in the State Court Action which are

attached hereto as Exhibit A: 1. Plaintiff’s Original Petition and Jury Demand, 2. Citation and

Affidavit of Service related to Focus Transport LLC, 3. Defendant’s, Focus Transport LLC,

Motion to Transfer Venue to Winkler County, Texas; 4. Subject to Defendant’s Motion to Transfer

Venue to Winkler County, Texas Defendant’s, Focus Transport LLC, Original Answer, and




                                                 1
             Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 2 of 106




Affirmative Defenses to Plaintiff’s Original Petition. See Ex. A, Copies of State Court Action

Pleadings.

2.         The State Court Action is a personal injury suit involving an alleged motor vehicle accident

(“the Accident”) which occurred in Winkler County, Texas on or about March 3, 2019. See Ex.

B, Crash Report at Pg. 2.

3.         Focus was served with a copy of the citation and petition in the State Court Action on

Wednesday, March 3, 2021. See Ex A, Aff. Serv. As such, this notice of removal is filed within

thirty (30) days of receipt of the petition and is timely filed under 28 U.S.C. § 1446(b). See 28

U.S.C. § 1446(b) (2011).

4.         No hearings have been scheduled in the State Court Action. A jury trial was requested by

the Plaintiff in the State Court Action. See Ex A, Pl.’s Orig. Pet. at Pg. 8-9.

     II.     GROUNDS FOR REMOVAL – COMPLETE DIVERSITY OF CITIZENSHIP
5.         Subject matter jurisdiction exists pursuant to section 1332, Title 28 of the United States

Code, diversity jurisdiction. See generally 28 U.S.C. § 1332 (2011).

6.         Pursuant to section 1332, the district courts have original jurisdiction over all civil actions

arising between citizens of different states where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs. See Id., generally; see also Alsobrook v.

GMAC Mortg., L.L.C., 541 Fed. Appx. 340, 342 (5th Cir. 2013).

7.         Diversity must exist at the time a lawsuit is commenced. See Coury v. Prot, 85 F.3d 244,

248-49 (5th Cir. 1996).

8.         A corporation is considered a citizen of (1) every U.S. State and foreign state where it is

incorporated, and (2) the U.S. State or foreign state where it has its principal place of business as

per 28 U.S.C. § 1332(c)(1). See 28 U.S.C. § 1332(c)(1) (2011).




                                                     2
          Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 3 of 106




9.     The citizenship of a limited liability company, however, is determined by the citizenship

of all its members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079-81 (5th Cir. 2008).

10.    Focus is a limited liability company whose three members are citizens of the State of

Louisiana. See Ex. C, Cert. of Form. Focus has three individual members who are Chad Ferris,

Kevin Guillory and Marcus Young who are all citizens and residents of the State of Louisiana.

See Id. Chad Ferris, Kevin Guillory and Marcus Young are not citizens or residents of the State

of Texas. See Id.

11.    Defendant, Louis Nicholas Jr. (“Defendant Nicholas”), is an individual whose domicile is

456 Roger Road, Lafayette, LA 70507. See Ex A, Pl.’s Orig. Pet. at ⁋ 4. Defendant Nicholas is a

citizen of the State of Louisiana. See Id. Defendant Nicholas does not join in the instant Notice

of Removal because as of the date of the filing of the instant Notice of Removal, Defendant

Nicholas has not been served with process in the State Court Action and thus he is not required to

join in the instant Notice of Removal. See 28 U.S.C. § 1446(b)(2)(A) (2011); see also Getty Oil

Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1262 n.9 (5th Cir. 1988) (citing Pullman v. Jenkins,

305 U.S. 534, 59 S. Ct. 347, 83 L. Ed. 334 (1939)); see also Jones v. Houston Indep. School Dist.,

979 F.2d 1004, 1007 (5th Cir. 1992).

12.    Plaintiff, Jamie Tarango, (“Plaintiff”), is an Individual whose domicile is 7945 La Jolla Dr.

El Paso, Texas 79915. See Ex A, Pl.’s Orig. Pet. at ⁋ 2.

13.    Removal of the State Court Action therefore is proper under 28 U.S.C. Section 1441, since

it is a civil action brought in a state court. See 28 U.S.C. § 1441 (2011). The federal district courts

have original jurisdiction over the subject matter pursuant to 28 U.S.C. Section 1332 because

Focus and Defendant Nicholas are diverse in citizenship from the Plaintiff. See 28 U.S.C. §

1332(a) (2011).




                                                  3
          Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 4 of 106




           III.    GROUNDS FOR REMOVAL – JURISDICTIONAL AMOUNT

14.    Upon information and belief, the amount in controversy in this action exceeds, exclusive

of interest and costs, the sum of $75,000. See 28 U.S.C. § 1332(a) (2011). To be clear, the specific

amount of damages is not specified in Plaintiff’s petition. See Ex. A, Pl.’s Orig. Pet. at ⁋ 7. If the

complaint does not allege a specific amount of damages, then “the party invoking federal

jurisdiction must prove by a preponderance of the evidence that the amount in controversy exceeds

the jurisdictional amount.” St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir.

1998). The Fifth Circuit has held that when the petition alleges extensive injuries, it is facially

apparent that the amount in controversy exceeds $75,000. See Hernandez v. USA Hosts, Ltd., 418

F. App’x 293, 294-95 (5th Cir. 2011). “If it is not thus apparent, the court may rely on ‘summary

judgment-type’ evidence to ascertain the amount in controversy.” Saenz v. Pradad, No. EP-16-

CV-00509-DCG, 2017 U.S. Dist. LEXIS 223757, at *4 (W.D. Tex. February 3, 2017) (quoting St.

Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998)).

15.    Here, the State Court Action concerns an alleged vehicular accident involving a

commercial vehicle and the vehicle operated by the Plaintiff. See Ex. A, Pl.’s Orig. Pet at ⁋ 10;

see also Ex. B, Crash Report at Pg. 2-4. The vehicles involved in the alleged accident are Focus’s

commercial vehicle and Plaintiff’s personal vehicle. See Id.

16.    Plaintiff alleges that he incurred “severe personal injuries” as a result of the Accident. See

Id. at ⁋ 14. Specifically, Plaintiff alleges to have experienced injuries to his “low back, upper back

pain[,] and pain on both shoulders.” See Id. at ⁋ 20. Following the accident, Winker County EMS

was dispatched and transported Plaintiff to Winkler County Memorial Hospital in Kermit, Texas.

See Ex. B, Crash Report at Pg. 5. Later, Plaintiff’s vehicle was towed by Winkler County Towing

to S. Hwy 18, in Kermit, Texas. See Id. at Pg. 4.




                                                  4
          Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 5 of 106




17.    Plaintiff alleges that as a result of the Accident, he sustained “severe painful bodily

injuries” which will require “extensive medical treatment and will require significant physical

rehabilitation.” Ex. A, Pl.’s Orig. Pet. at ⁋ 16 (emphasis added). Plaintiff also alleges that his

injuries “incapacitated [him] from pursuing [his] usual employment and other activities[] and may

continue to require medical treatment.” See Id. at ⁋ 17. Plaintiff is also seeking recovery of

exemplary damages. See Id. at ⁋ 19.

18.    Plaintiff’s petition seeks the following elements of damages: 1. Reasonable medical care

and expenses in the past and future, 2. Past and future physical pain and suffering, 3. Past and

future physical impairment, 4. Past and future loss of earning capacity. 5. Past and future loss of

household services, 6. Past and future disfigurement, 7. Past and future mental anguish, and 8. Past

and future loss of consortium. See Id. at ⁋ 20.

19.    Based on the nature of the Accident and the severity of the injuries and damages which

Plaintiff alleges in the State Court Action, it is facially apparent (as well as more likely than not)

that Plaintiff is seeking monetary damages in excess of $75,000. See generally Id.; see also St.

Paul Reinsurance Co. v. Greenberg, 134 F.3d at 1253-54. While Plaintiff’s petition alleges he is

seeking damages below $100,000, that same allegation demonstrates he is not precluding himself

from seeking to recover damages in excess of $75,000 but below $100,000. See Ex. A, Pl’s Orig.

Pet. at ⁋ 7. That same allegation also demonstrates Plaintiff is impliedly alleging recovery of

damages anywhere in the range of $75,000 to $99,999 which is a range that satisfies the

jurisdictional requirement of 28 U.S.C. § 1332(a). See 28 U.S.C. § 1332(a) (2011).

                            IV.     OTHER REMOVAL MATTERS

20.    Focus reserves the right to amend or supplement this Notice of Removal.




                                                  5
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 6 of 106




21.    Pursuant to section 1441(a), venue of the removed action is proper in this Court as it is this

district which embraces the place where the State action is pending. See 28 U.S.C. 1441(a) (2011).

22.    True and correct copies of all process, pleadings, and any Orders served in the state court

action are being filed with this Notice of Removal, as required by section 1446(a). See Ex. A,

Certified Copies of State Court Action Pleadings.

       Accordingly, Focus Transport LLC, pursuant to and in conformity with the requirements

set forth in 28 U.S.C. § 1446, respectfully removes Cause Number 2021DCV0560 from the County

Court at Law Number Three of El Paso County, Texas to the United States District Court for the

Western District of Texas, El Paso Division.




                                                     Respectfully submitted,

                                                     RINCON LAW GROUP, P.C.
                                                     1014 N. Mesa, Suite 200
                                                     El Paso, Texas 79902
                                                     (915) 532-6800 (Telephone)
                                                     (915) 532-6808 (Facsimile)

                                               By:   /s/ Sergio E. Chavez
                                                     CARLOS RINCON
                                                     Texas State Bar No. 16932700
                                                     CRincon@ RinconLawGroup.com
                                                     SERGIO E. CHAVEZ
                                                     State Bar No. 24031939
                                                     SChavez@rinconlawgroup.com

                                                     Attorneys for Focus Transport, LLC




                                                 6
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 7 of 106




                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the parties
through their counsel of record, as follows, on this _31st day of March 2021.

         Carlos M. Quiñonez                         ☒      Via Electronic Service
         QUIÑONEZ LAW FIRM, PLLC                    ☐      Via Facsimile Transmission
         11890 Vista Del Sol Dr, Ste A-115          ☐      Via E-Mail
         El Paso, Texas 79936
         (915) 533-0009 (Telephone)                 ☐      Via Certified Mail, RRR
         (888) 301-1116 (Facsimile)                 ☐      Via USPS First Class
         carlos@quinonezlawfirm.com                 ☐      Via Hand Delivery
                                                    ☐      Via Commercial Delivery Service
         Attorney for Plaintiff



                                                            /s/ Sergio E. Chavez
                                                            SERGIO E. CHAVEZ




                                                7
    Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 8 of 106





             Exhibit A-To Notice of Removal
El Paso County - County Case
                        Court at Law 3
                              3:21-cv-00081-KC                                       Filed
                                                    Document 1 Filed 03/31/21 Page 9 of 1062/17/2021 1:01 PM
                                                                                                     Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                             El Paso County
                                                                                                             2021DCV0560

                                               NO. ____________________

                JAIME TARANGO                                    §    IN THE DISTRICT COURT
                Plaintiff,                                       §
                                                                 §
                V.                                               §    _______ JUDICIAL DISTRICT
                                                                 §
                LOUIS NICHOLAS JR. AND FOCUS                     §
                TRANSPORT, LLC                                   §

                Defendants.                                      §    OF EL PASO COUNTY, TEXAS

                             PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND

            TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COME Jaime Tarango, hereinafter called Plaintiff, complaining of and about Louis

            Nicholas Jr. and Focus Transport, LLC, hereinafter called Defendants, and for cause of action

            show unto the Court the following:

                                        DISCOVERY CONTROL PLAN LEVEL

                     1.      Plaintiff intend that discovery be conducted under Discovery Level 3.

                                                PARTIES AND SERVICE

                     2.      Plaintiff, Jaime Tarango is an Individual whose address is 7945 La Jolla Dr. El

            Paso, Texas 79915l

                     3.      The last three numbers of Jaime Tarangos driver's license number are 548. The

            last three numbers of Jaime Tarangos social security number are 957.

                     4.      Defendant Louis Nicholas Jr., may be served with process at his home at the

            following address 456 Roger Road, Lafayette, LA 70507. Service of said Defendant as described

            above can be effected by personal delivery.

                                                                                                              1
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 10 of 106



       5.      Defendant Focus Transport LLC is a Louisiana Corporation whose principal place

of business location is 116 Lafferty Dr., Broussard, LA 70518. Service of said Defendant as

described above can be effected by delivery to the registered agent Bob Smith at 10504 County

Road 490, Tyler, TX 75706. Defendant Focus Transport LLC is a transportation company that

travels throughout the United States.

                                 JURISDICTION AND VENUE

       6.      The subject matter in controversy is within the jurisdictional limits of this court.

       7.      Plaintiffs seek monetary relief of less than 100,000.00 including injuries.

       8.      This court has jurisdiction over the parties because Defendant is a Texas resident.

       9.      Venue in El Paso County is proper in this cause because the Plaintiff lives in this

county and no other party resides in Texas.

                                              FACTS

       10.     Mr. Jaime Tarango was driving east on West Hwy. Defendant Louis Nicholas Jr.

attempted to make a U-Turn on West Hwy 302. By do so, Defendant obstructed the highway and

impeded all east bound traffic. Defendant failed to yield before making said U-Turn. Defendant

failure to yield caused Mr. Tarango, who was heading eastbound, to strike Defendant trailer

truck. Mr. Tarango suffered injuries as result of this accident.

                             PLAINTIFFS' CLAIM OF
                    NEGLIGENCE AGAINST LOUIS NICHOLAS JR.

       11.     Defendant Louis Nicholas Jr. had a duty to exercise the degree of care that a

reasonably careful person would use to avoid harm to others under circumstances similar to those

described herein.

       12.     Plaintiffs' injuries were proximately caused by Defendant Louis Nicholas Jr.s

negligent, careless and reckless disregard of said duty.

                                                                                                      2
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 11 of 106



       13.     The negligent, careless and reckless disregard of duty of Defendant Louis Nicholas

Jr. consisted of, but is not limited to, the following acts and omissions:

               A.      In that Defendant Louis Nicholas Jr. to stop;

               B.      In that Defendant Louis Nicholas Jr. failed to keep a proper lookout for
                       Plaintiffs' safety that would have been maintained by a person of ordinary
                       prudence under the same or similar circumstances;

               C.      In that Defendant Louis Nicholas Jr. failed move his motor vehicle in an
                       effort to avoid the collision complained of;

               D.      In that Defendant Louis Nicholas Jr. failed to keep such distance away from
                       Plaintiffs' motor vehicle as a person using ordinary prudent care would have
                       done;

               E.      In that Defendant Louis Nicholas Jr. was operating his motor vehicle at a
                       and obstructed the highway other than that would have been operated by a
                       person of ordinary prudence under the same or similar circumstances;

    PLAINTIFFS' CLAIM OF NEGLIGENCE AGAINST FOCUS TRANSPORT LLC


       14.     Focus Transport LLC was careless and negligent in the ownership and operation of

its motor vehicle with caused Mr. Tarango to suffer severe personal injuries

       15.     Focus Transport LLC owed Mr. Tarango a duty to exercise reasonable care when

operating the Focus Transport LLC motor vehicle. Focus Transport LLC breached that duty when

it failed to operate Focus Transport LLC motor vehicle in a safe and reasonable manner.

       16.     As a direct and proximate result of said collision Mr. Tarango was caused to sustain

severe painful bodily injuries, including but not limited extensive medical treatment and will

require significant physical rehabilitation.

       17.     As a direct and proximate result of the physical injuries sustained by Mr. Tarango

in the collision, she has been incapacitated from pursing her usual employment and other activities,

and may continue to require medical treatment.

                                   EXEMPLARY DAMAGES


                                                                                                  3
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 12 of 106



        8.       Louis Nicholas Jr. and Focus Transport LLC acts or omissions

described above, when viewed from the standpoint of  Louis Nicholas Jr. and Focus

Transport LLC at the time of the act or omission, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to Plaintiff and others.  Louis

Nicholas Jr. and Focus Transport LLC had actual, subjective awareness of the risk involved in the

above described acts or omissions, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of Plaintiff and others.

        19.     Based on the facts stated herein, Plaintiff request exemplary damages be awarded

to Plaintiff from  Louis Nicholas Jr. and Focus Transport LLC

                                             DAMAGES

        20.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, was caused to suffer injuries to her low back, upper back pain and pain on both shoulders

to incur the following damages:

                A.      Reasonable medical care and expenses in the past. These expenses were
                        incurred by Plaintiff for the necessary care and treatment of the injuries
                        resulting from the accident complained of herein and such charges are
                        reasonable and were usual and customary charges for such services in El
                        Paso County, Texas;

                B.      Reasonable and necessary medical care and expenses which will in all
                        reasonable probability be incurred in the future;

                C.      Physical pain and suffering in the past;

                D.      Physical pain and suffering in the future;

                E.      Physical impairment in the past;

                F.      Physical impairment which, in all reasonable probability, will be suffered
                        in the future;

                G.      Loss of earnings in the past;



                                                                                                  4
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 13 of 106



               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Loss of Household Services in the past;

               J.      Loss of Household Services in the future;

               K.      Disfigurement in the past;

               L.      Disfigurement in the future;

               M.      Mental anguish in the past; and

               N.      Mental anguish in the future;

               O.      Loss of Consortium in the past; and

               P.      Loss of Consortium in the future.


                                REQUEST FOR DISCLOSURE

       Pursuant to the Texas Rules of Civil Procedure 198, Defendants are required to make a

written response to these requests, FIFTY-ONE (51) DAYS after service:

( 1 ) Admit the truth of any matter within the scope of discovery . (2) Admit the truth of any

statements of opinion or of fact or of application of law to fact. (3) Admit the genuineness of any

documents served with this request or otherwise made available for inspection or copying. (4)

Admit or deny each of the attached requests for admissions. You are also instructed as follows:

( l ) Unless you state an objection or assert a privilege, you must specifically admit or deny the

request or explain in detail the reasons that you cannot admit or deny the request. (2) Your response

must fairly meet the substance of the request. (3) You may qualify an answer, or deny a request in

part, only when good faith requires. (4) Lack of information or knowledge is not a proper response

unless you state that a reasonable inquiry was made but that the information or know n or easily

obtainable is insufficient to enable the re ponding party to admit or deny. (5) An assertion that the



                                                                                                   5
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 14 of 106



request presents an issue for trial is not a proper response. (6) You are reminded that if you fail to

timely respond, the request is considered admitted without the necessity of a court order. (7) lf you

deny a request for admission and the Plaintiff proves the truth of such matter you may be ordered

to pay costs. (8) Your failure to respond as required by the Texas Rules of Civil Procedure to these

requests within the time required may result in the imposition of sanctions.


                                      INTERROGATORIES

          Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil

Procedure, PLAINTIFF serve and propounds the attached interrogatories, marked hereto as

Exhibit "C" on Defendants. The attached interrogatories are incorporated by reference as if set

forth fully at length. Defendants are hereby instructed to answer the following interrogatories

separately, fully, in writing under oath as required by Rule 197.2(d) of the Texas Rules of Civil

Procedure. The answers shall be served upon the undersigned counsel within fifty-one (51) days

after service of the interrogatories. Further, demand is made for supplementation of your answers

to the interrogatories as required by the Texas Rules of Civil Procedure.



                                          PRODUCTION

          Please take notice that pursuant to Rule 196 of the Texas Rules of Civil Procedure,

DEFENDANT are requested to produce and or permit the undersigned attorney to inspect, copy

and reproduce the items herein after designated on Exhibit C attached here to and incorporated by

reference as if set forth fully at length. You must serve a written response to the undersigned

attorney in 5l days after service of this Request for Production with regards to the items requested

there in. Further, demand is made for supplementation of your Responses to the Request for

Product ion as required by the Texas Rules of Civil Procedure. Pursuant to Texas Rules of Civil

                                                                                                    6
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 15 of 106



Procedure 193.3(b), Plaintiff requests DEFENDANT identify the information and material

withheld. Demand is hereby made that the identity of the information and material withheld be

done FlFTY-ONE (51) days after date hereof.



                                          ADMISSIONS

Pursuant to the Texas Rules of Civil Procedure 198, DEFENDANT are required to make a written

response to the requests herein after designated on Exhibit D attached hereto and incorporated by

reference as if set fort fully at length within FIFTY-ONE (51) DAYS after service: (1) Admit the

truth of any matter within the scope of discovery. (2) Admit the truth of any statements of opinion

or of fact or of application of law to fact. (3) Admit the genuineness of any documents served with

this request or otherwise made available for inspection or copying. (4) Admit or deny each of the

attached requests for admissions. You are also instructed as follows:

(1) You must specifically admit or deny the request or explain in detail the reasons that you cannot

admit or deny the request. (2) Your response must fairly meet the substance of the request. (3) You

may qualify an answer, or deny a request in part, only when good faith requires. (4) Lack of

information or knowledge is not a proper response unless you state that a reasonable inquiry was

made but that the information or known or easily obtainable is insufficient to enable the responding

party to admit or deny. (5) An assertion that the request presents an issue for trial is not a proper

response. (6) You are reminded that if you fail to timely respond, the request is considered admitted

without the necessity of a court order. (7) If you deny a request for admission and Plaintiff proves

the truth of such matter you may be ordered to pay the cost of proof, including Plaintiffsattorneys.

(8) Your failure to respond as required by the Texas Rules of Civil Procedure to these requests

within the time required may result in the imposition of sanctions.


                                                                                                    7
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 16 of 106



                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully pray that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court; exemplary damages, excluding interest, and as allowed by Sec.

41.008, Chapter 41, Texas Civil Practice and Remedies Code, together with pre-judgment interest

(from the date of injury through the date of judgment) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which the

Plaintiffs may be entitled at law or in equity.



                                                  Respectfully submitted,


                                                  By: /s/ Carlos M. Quinonez.
                                                       Carlos M. Quinonez
                                                       Texas Bar No. 24056172
                                                       Email: carlos@quinonezlawfirm.com
                                                       11890 Vista Del Sol Dr., Suite A-115
                                                       EL PASO, TX 79936
                                                       Tel. (915) 533-0009
                                                       Fax. (888) 301-1116
                                                       Attorney for Plaintiff Jaime Tarango



                     PLAINTIFF HEREBY DEMAND TRIAL BY JURY
                                  INSTRUCTIONS

Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon DEFENDANT by

and through Defendant's attorney of record, this Level 3 set of disclosure requests, written

interrogatories, admissions and requests for production, and requests that DEFENDANT answer

the di closure requests, interrogatories, admissions, and produce for inspection and copying (unless



                                                                                                  8
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 17 of 106



otherwise indicated) the documents and things set out below. Pursuant to Rule 190 and 193, you

are requested to (1) number each item which will be produced pursuant to these Requests for

Disclosure, Written Interrogatories, Admissions and Request for Production with a separate and

distinct number or similar identifying designation and (2) to file your written response to these

requests for disclosure, written interrogatories, admission, and request for production stating. with

regard to each numbered request, the identification or exhibit numbers of the specific items being

answered or produced in response to each such Request for Disclosure, Written Interrogatory,

Admissions, or Request for Production. Documents or things which are required to be produced

in response to more than one request may be listed by number in response to each request, but the

document or thin g itself need only be produced one time. All documents of things to be produced

are to be forwarded to the undersigned attorneys attached to or together with your written response.

Plaintiff specifies after fifty-one (51) days from the date of service of these disclosures re quests,

written interrogatories, admissions, and requests for production in the offices of Plaintiffs attorney,

CARLOS QUINONEZ, 11890 VISTA DEL SOL, EL PASO, TEXAS 79936, as time and place

of making such inspection and copying, unless requested items are furnished to Plaintiffs attorney

by mail prior to such date.

                                           EXHIBIT "B"

                    PLAINTIFFS' INTERROGATORIES TO DEFENDANT

l. State your name, address, telephone number, cellphone number, cellular provider at the time of

the incident, social security number, date and place of birth.



2.Describe in detail your employment status at the present time and at the time of the incident, job

title and job description, date of commencement and/or termination of employment and salary at



                                                                                                     9
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 18 of 106



such time.



3. On the date of the incident, describe in detail the vehicle you were driving. If you will, please

include information on ownership and the operating condition of the vehicle. State the name,

address and phone number of any person who examined the vehicle for damages arising from this

incident.



4. Did you give a statement to anyone regarding the incident and if so, indicate the name, address

and telephone number of the person to whom you gave the statement, contents of the statement,

and if you gave more than one statement, give the same information regarding each statement.



5. Describe in detail the incident and each act or omission of each person in the incident. Please

direct your attention to the following details in answering this Interrogatory:



    a. Please state everything that you did, in the order in which it was done, in an attempt to

       avoid the incident. If you applied the brakes or horn at any time prior to the incident, please

       state as to your motor vehicle, the speed and the approximate distance in feet from the point

       of the incident when you so applied the brakes or horn, stating what was used. lf there were

       any tire marks or any other marks on the road as a result of the incident, kindly describe

       the marks on the road as a result of the incident, kindly describe the marks in detail giving

       the length and location on the road surface and identify which motor vehicle cause each

       mark.




                                                                                                   10
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 19 of 106



    b. Please state everything Plaintiff did or failed to do, which contributed to the incident.



    c. If there were any obstructions to the view of Defendant at or near the scene of the incident,

       please describe each such obstruction in detail, giving its location with relation to the

       incident.



    d. If at the time and place of the incident the visibility of the highway was limited or decreased

       from normal in any way due to glare, design, obstacles, weather or other condition, please

       describe in complete detail each and every such condition and every action taken to

       overcome or diminish the adverse effect of each such condition.



    e. If there were any traffic controls, speed limit signs, signals, lights or other devices located

       at or near the place of the incident which were in any way involved in the happening of the

       incident, please describe such control or device indicating the direction of traffic controlled

       by such device and the manner in which it was involved in the incident.



    f. State in detail any damages you claim to have sustained from the incident.



    g. Describe in detail any citation, arrest, cl aim or other charge that may have been issued to

       you as a result of the incident, including grounds for same and the result of any hearing or

       judgment on the same, the date of such hearing or judgment and any fine, sentence or other

       penalty imposed.




                                                                                                   11
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 20 of 106



       h. State in detail any drug or alcohol taken or consumed by you within 72 hours of the

incident and any regular drug you had take n at any time within the past year. If alcohol or drug

was taken, include the time and date such alcohol was consumed, the name, address and phone

number of the provider of the alcohol or drug, the exact name and brand of alcohol, the alcoholic

content, type of alcohol or drug, quantity consumed and name, address and phone number of all

persons who have knowledge of relevant facts concerning consumption of alcohol.



       i. Describe in detail any insurance covering or potentially covering any claim arising from

the occurrence, including types of coverage, limits of coverage, name and address of insurance

company, policy number and whether such policy was in effect and paid at the time of the incident.

If you will do so without a request to produce, please include a copy of the insurance policy and

proof of payment.



       j. Describe in detail any other arrests, convictions, accidents, incidents, license suspension

or revocation or traffic citations you have been involved in. Include the elates, location, name,

parties, witnesses, nature and extent of damages, hearings, lawsuits, orders, fines, penalties,

judgments or convictions arising there from, including the details of driver's license suspension or

revocation actions, if any.



       k. Please state if you had a cell phone with you and the number of the cell phone and

whether you were on your cell phone within 5 minutes of the crash in question.



6. Please state your driver's license number, state of issuance, expiration elate, any other states you



                                                                                                    12
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 21 of 106



are or have been licensed to operate a motor vehicle, and driver's license number for those states.



7. Please state the date you were first licensed to drive, and any date your license was suspended

or not renewed.



8. Please state whether you have taken Defensive Driving or Driver' s Education course. Please

include the elate and location of such course and the reason(s) such course(s) was/were taken.

Please state any restrictions that are placed on your ability to drive (e.g. corrective lenses).



9. If you have been convicted of any felony or misdemeanor within the last ten (10) years, please

provide the following information.

(a) The offense(s) for which you were convicted.

(b) The stat e(s) and date(s) of any such conviction(s).

(c) A description of any sentence(s) or punishment served (this includes restitution, probation,

etc.).

PURSUANT TO THE RULES OF EVIDENCE, THIS IS YOUR ADVANCE WRITTEN

NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE INFORMATION ABOUT YOUR

CRIMINAL HISTORY AT THE TRIAL OF THIS LAWSUIT.

10. Please describe what Plaintiff did that, in your opinion, makes him negligent in the incident

made the basis of the lawsuit.

11. Please state the name, phone number, address of all individuals with personal knowledge of

relevant facts and state their knowledge and what would they have knowledge of.

12. Please state who paid for the damages of your vehicle, your insurance or Plaintiffs insurance.



                                                                                                   13
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 22 of 106



13. Please state if you received injuries as a result of the accident in question.

14. Please list any other prior or subsequent accidents you have been involved in the last 10 years

15. State the names, addresses and phone number of all persons who you will call to testify a d a

summary of their testimony.

16. State the name, address and phone numbers of all persons who witnessed the accident in

question.

17. State the name, address, phone number qualifications of each expert, who has been retained or

specially employed by you in anticipation of litigation and who is not expected to be called as a

witness for trial upon who m your testifying expert or any witness reviewed or relied upon , the

mental impressions and opinions held by the expert and the facts known to the expert (regardless

of when the factual information was acquired) which relate to or form the bas is of the mental

impressions and opinions held by the expert.

18. Describe in detail the act or omission of each person whose negligence contributed to the

occurrence in question.

19. Describe the relationship with Defendant.

20. State if you had permission to drive the vehicle in question subject to this suit.

21. State who gave you permission to drive the vehicle in question subject to this suit.

22. State all the repairs to your vehicle.

23. State prior to the day of the incident subject to this suit, how many times had you driven the

vehicle.

24. State all accidents you have been involved in your life.

                                             EXHIBIT C

                PLAINTIFFS' REQUEST FOR PRODUCTION TO DEFENDANT


                                                                                                14
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 23 of 106



1. Any inspection documents and photographing of the vehicle you were operating at the time of

the incident made the basis of this lawsuit.

2. Any photographs, drawing, sketches, video recordings, motion pictures, tapes, recordings,

graphic depiction or other tangible evidence concerning the scene of the accident, the vehicle

involved in the collision or the parties or witnesses to this case.

3. All statements made by Defendant.

4. All damage estimates, maintenance records, and pictures of Defendant's vehicle and all other

vehicles involved in the collision made the subject of this suit.

5. All investigation reports, accident reports, statements by witnesses (oral or recorded) concerning

the accident made the subject of this suit.

6. Copy of your driving and accident record.

7. Any documents showing the names, addresses and phone number of all persons with knowledge

of relevant facts regarding any matter in any way related to the issues involved in this lawsuit.

8. Photographs and videotapes identified in your response to the Interrogatories.

9. Narrative summaries prepared by any person identified in your response to the Interrogatories.

I 0. Photographs and videotapes of any surveillance of Defendant.

11. All medical records of Plaintiff received by Defendant.

12. All incident reports for any injury suffered by Plaintiff.

13. All documents where Plaintiffs signature is contained in the document.

14. All documents obtained pursuant to any authorization signed by Plaintiff.

15. All documents concerning any alleged criminal violation committed by Plaintiff.

16. All photographs or videotapes taken by Defend ant in response to Plaintiffs alleged injuries

including, but not limited to, all videos or photographs taken by any private investigator for which



                                                                                                    15
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 24 of 106



Defendant has access to the photographs or videotapes.

17. All documents concerning any of Plaintiffs previous or subsequent employers obtained by

Defendant.

18. A copy of the accident report or any report prepared relating to this accident.

l9. Please provide any information you have which suggests Plaintiff(s), Defendant(s), or any

witness identified in this law suit, including expert and consulting witnesses, has been convicted

of a crime which was a felony or one which involved moral turpitude. Please state the nature of

the crime, date of conviction, court/county of conviction, disposition, and if probation was

imposed, please state if the probation was successfully completed.

20. Please produce a copy of your current driver license, if any, both front and back.

21. Please produce a copy of your Social Security Card, if any, both front and back.

22. If you do not have a driver 's license, please produce a copy of any current identification card

or document, both front and back.

23. Please produce a true and correct copy of the registration, certificate of insurance and

title certificate of the vehicle that you were driving and/or leading in at the time of the accident.

24. Any deposit on transcripts, trial transcripts or other recorded testimony of witnesses listed by

Defendant.

25. All documents pertaining to any other motor vehicle accidents in which you have been involved

in during your life time.

26. Your cell phone records for calls made on the date of the accident.

27. All witness statements.

28. Any damages report or estimates for the vehicles you were operating at the time of the incident

made the bas is of this law suit.


                                                                                                    16
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 25 of 106



29. Any photos regarding the incident in question.

30. Any medic al records as a result of medical treatment for the incident in question.

31. Any citations and or court documents regarding the incident in question.

32. Your driving history for the last five years.

33. Your cell phone records for the day of the incident made the basis of this lawsuit, including

but not limited to one hour before this incident, the time of this incident and one hour after this

incident.

                                            EXHIBIT D

                       REQUEST FOR ADMISSIONS TO DEFENDANT:

    1. That on or about the March 12, 2019 the vehicle you were obstructing the highway causing

       collision made basis to this suit.

RESPONSE:

    2. That you failed to move your trailer truck causing collision made basis to this suit

RESPONSE:

    3. That you are responsible for the crash.

RESPONSE:

    4. That Plaintiff was not at fault.

RESPONSE:

    5. That you are at fault.

RESPONSE:

    6. That Plaintiff s actions or non-actions did not contribute to this accident.

RESPONSE:

    7. That Plaintiff was not responsible.


                                                                                                17
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 26 of 106



RESPONSE:

    8. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit, that this collision was avoidable.

RESPONSE:

    9. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit that Plaintiff s conduct did not contribute to this accident.

RESPONSE:

    10. That the condition of the road surface did not contribute to the cause of the collision.

RES PONSE:

    11. That the lighting condition s did not contribute to the cause of the collision.

RESPONSE:

    12. That the weather conditions did not contribute to the cause of the collision.

RESPONSE:

    13. That a sudden emergency did not contribute to the cause of the collision.

RESPONSE:

    14. That on the date of the collision, you did not maintain a proper lookout while driving his

       vehicle.

RESPONSE:

    15. That  failure to maintain a proper lookout immediately before the collision was

       the proximate cause of the collision in question.

RESPONSE:

    16. That Defendant was under the influence of drugs or alcohol when the collision occurred.

RESPONSE:



                                                                                                   18
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 27 of 106



    17. That Defendant had ingested drugs or alcohol within the 24 hours before the collision.

RESPONSE:

    18. That your negligence was the sole proximate cause of the collision in question.

RESPONSE:

    19. That your negligence was a proximate cause of the collision in question.

RESPONSE:

    20. That Plaintiff did not contribute any negligence the cause of the collision in question.

RESPONSE:

    21. That Plaintiff received injuries to several parts of his body as a result of the collision.

    RESPONSE:




                                                                                                      19
                                                                                Filed on February 19, 2021
                        Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 28 of11:43AM
                                                                                   106
                                                                                                                                Norma Favela Barceleau
                                                                                                                               District Clerk
                                                                                                             El Paso County, Texas
                                                                                                                               Ramirez, Corina

                                                                                   

         
                    


                     


 




                          







                             





                                                          
                                                                 
                                            

        


        


        




                                   
                                                               

                           
                                                          


                                          
                               







                                                                                   

                     Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 29 of 106

                                                                 






                                                                                            
                                                  
                                                                                                        
                                                                                                        
                                                                                                        
                                                                                                        
                                                                                                        
                                                                                                        






           
                              
               
                                                                        
                                                   


                                                 
                                                                     
                                                                     




                                                 
                                                              
                                                              
                          









                                                                                Filed on February 19, 2021
                        Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 30 of 106
                                                                                 11:43AM
                                                                                 Norma Favela Barceleau
                                                                                District Clerk
                                                              El Paso County, Texas
                                                                                Ramirez, Corina

                                                                                   

         
                    


                     


 




                          







                             





                                                          
                                                                 
                                            

        


        


        




                                   
                                                               

                           
                                                          


                                          
                               







                                                                                   

                     Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 31 of 106

                                                                 






                                                                                            
                                                  
                                                                                                        
                                                                                                        
                                                                                                        
                                                                                                        
                                                                                                        
                                                                                                        






           
                              
               
                                                                        
                                                   


                                                 
                                                                     
                                                                     




                                                 
                                                              
                                                              
                          









El Paso County - CountyCase
                        Court 3:21-cv-00081-KC
                              at Law 3           Document 1 Filed 03/31/21 Page 32Filed 2/18/2021 11:23 AM
                                                                                    of 106
                                                                                                  Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2021DCV0560
                              

                                                        
         
                                   
                                                                                       
                       
        
                             
        
                                                
            

            




            
             

              
             
             
             
               
               
               
               
                                                      
                                           
                                                                           
             
                                                                                          
             
             
             
             
                                                 

                                             

             
                     
            
              
El Paso County - CountyCase
                        Court 3:21-cv-00081-KC
                              at Law 3             Document 1 Filed 03/31/21 Page 33 Filed
                                                                                     of 1062/17/2021 1:01 PM
                                                                                                     Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                             El Paso County
                                                                                                             2021DCV0560

                                               NO. ____________________

                JAIME TARANGO                                    §    IN THE DISTRICT COURT
                Plaintiff,                                       §
                                                                 §
                V.                                               §    _______ JUDICIAL DISTRICT
                                                                 §
                LOUIS NICHOLAS JR. AND FOCUS                     §
                TRANSPORT, LLC                                   §

                Defendants.                                      §    OF EL PASO COUNTY, TEXAS

                             PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND

            TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COME Jaime Tarango, hereinafter called Plaintiff, complaining of and about Louis

            Nicholas Jr. and Focus Transport, LLC, hereinafter called Defendants, and for cause of action

            show unto the Court the following:

                                        DISCOVERY CONTROL PLAN LEVEL

                     1.      Plaintiff intend that discovery be conducted under Discovery Level 3.

                                                PARTIES AND SERVICE

                     2.      Plaintiff, Jaime Tarango is an Individual whose address is 7945 La Jolla Dr. El

            Paso, Texas 79915l

                     3.      The last three numbers of Jaime Tarangos driver's license number are 548. The

            last three numbers of Jaime Tarangos social security number are 957.

                     4.      Defendant Louis Nicholas Jr., may be served with process at his home at the

            following address 456 Roger Road, Lafayette, LA 70507. Service of said Defendant as described

            above can be effected by personal delivery.

                                                                                                              1
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 34 of 106



       5.      Defendant Focus Transport LLC is a Louisiana Corporation whose principal place

of business location is 116 Lafferty Dr., Broussard, LA 70518. Service of said Defendant as

described above can be effected by delivery to the registered agent Bob Smith at 10504 County

Road 490, Tyler, TX 75706. Defendant Focus Transport LLC is a transportation company that

travels throughout the United States.

                                 JURISDICTION AND VENUE

       6.      The subject matter in controversy is within the jurisdictional limits of this court.

       7.      Plaintiffs seek monetary relief of less than 100,000.00 including injuries.

       8.      This court has jurisdiction over the parties because Defendant is a Texas resident.

       9.      Venue in El Paso County is proper in this cause because the Plaintiff lives in this

county and no other party resides in Texas.

                                              FACTS

       10.     Mr. Jaime Tarango was driving east on West Hwy. Defendant Louis Nicholas Jr.

attempted to make a U-Turn on West Hwy 302. By do so, Defendant obstructed the highway and

impeded all east bound traffic. Defendant failed to yield before making said U-Turn. Defendant

failure to yield caused Mr. Tarango, who was heading eastbound, to strike Defendant trailer

truck. Mr. Tarango suffered injuries as result of this accident.

                             PLAINTIFFS' CLAIM OF
                    NEGLIGENCE AGAINST LOUIS NICHOLAS JR.

       11.     Defendant Louis Nicholas Jr. had a duty to exercise the degree of care that a

reasonably careful person would use to avoid harm to others under circumstances similar to those

described herein.

       12.     Plaintiffs' injuries were proximately caused by Defendant Louis Nicholas Jr.s

negligent, careless and reckless disregard of said duty.

                                                                                                      2
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 35 of 106



       13.     The negligent, careless and reckless disregard of duty of Defendant Louis Nicholas

Jr. consisted of, but is not limited to, the following acts and omissions:

               A.      In that Defendant Louis Nicholas Jr. to stop;

               B.      In that Defendant Louis Nicholas Jr. failed to keep a proper lookout for
                       Plaintiffs' safety that would have been maintained by a person of ordinary
                       prudence under the same or similar circumstances;

               C.      In that Defendant Louis Nicholas Jr. failed move his motor vehicle in an
                       effort to avoid the collision complained of;

               D.      In that Defendant Louis Nicholas Jr. failed to keep such distance away from
                       Plaintiffs' motor vehicle as a person using ordinary prudent care would have
                       done;

               E.      In that Defendant Louis Nicholas Jr. was operating his motor vehicle at a
                       and obstructed the highway other than that would have been operated by a
                       person of ordinary prudence under the same or similar circumstances;

    PLAINTIFFS' CLAIM OF NEGLIGENCE AGAINST FOCUS TRANSPORT LLC


       14.     Focus Transport LLC was careless and negligent in the ownership and operation of

its motor vehicle with caused Mr. Tarango to suffer severe personal injuries

       15.     Focus Transport LLC owed Mr. Tarango a duty to exercise reasonable care when

operating the Focus Transport LLC motor vehicle. Focus Transport LLC breached that duty when

it failed to operate Focus Transport LLC motor vehicle in a safe and reasonable manner.

       16.     As a direct and proximate result of said collision Mr. Tarango was caused to sustain

severe painful bodily injuries, including but not limited extensive medical treatment and will

require significant physical rehabilitation.

       17.     As a direct and proximate result of the physical injuries sustained by Mr. Tarango

in the collision, she has been incapacitated from pursing her usual employment and other activities,

and may continue to require medical treatment.

                                   EXEMPLARY DAMAGES


                                                                                                  3
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 36 of 106



        8.       Louis Nicholas Jr. and Focus Transport LLC acts or omissions

described above, when viewed from the standpoint of  Louis Nicholas Jr. and Focus

Transport LLC at the time of the act or omission, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to Plaintiff and others.  Louis

Nicholas Jr. and Focus Transport LLC had actual, subjective awareness of the risk involved in the

above described acts or omissions, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of Plaintiff and others.

        19.     Based on the facts stated herein, Plaintiff request exemplary damages be awarded

to Plaintiff from  Louis Nicholas Jr. and Focus Transport LLC

                                             DAMAGES

        20.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, was caused to suffer injuries to her low back, upper back pain and pain on both shoulders

to incur the following damages:

                A.      Reasonable medical care and expenses in the past. These expenses were
                        incurred by Plaintiff for the necessary care and treatment of the injuries
                        resulting from the accident complained of herein and such charges are
                        reasonable and were usual and customary charges for such services in El
                        Paso County, Texas;

                B.      Reasonable and necessary medical care and expenses which will in all
                        reasonable probability be incurred in the future;

                C.      Physical pain and suffering in the past;

                D.      Physical pain and suffering in the future;

                E.      Physical impairment in the past;

                F.      Physical impairment which, in all reasonable probability, will be suffered
                        in the future;

                G.      Loss of earnings in the past;



                                                                                                  4
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 37 of 106



               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Loss of Household Services in the past;

               J.      Loss of Household Services in the future;

               K.      Disfigurement in the past;

               L.      Disfigurement in the future;

               M.      Mental anguish in the past; and

               N.      Mental anguish in the future;

               O.      Loss of Consortium in the past; and

               P.      Loss of Consortium in the future.


                                REQUEST FOR DISCLOSURE

       Pursuant to the Texas Rules of Civil Procedure 198, Defendants are required to make a

written response to these requests, FIFTY-ONE (51) DAYS after service:

( 1 ) Admit the truth of any matter within the scope of discovery . (2) Admit the truth of any

statements of opinion or of fact or of application of law to fact. (3) Admit the genuineness of any

documents served with this request or otherwise made available for inspection or copying. (4)

Admit or deny each of the attached requests for admissions. You are also instructed as follows:

( l ) Unless you state an objection or assert a privilege, you must specifically admit or deny the

request or explain in detail the reasons that you cannot admit or deny the request. (2) Your response

must fairly meet the substance of the request. (3) You may qualify an answer, or deny a request in

part, only when good faith requires. (4) Lack of information or knowledge is not a proper response

unless you state that a reasonable inquiry was made but that the information or know n or easily

obtainable is insufficient to enable the re ponding party to admit or deny. (5) An assertion that the



                                                                                                   5
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 38 of 106



request presents an issue for trial is not a proper response. (6) You are reminded that if you fail to

timely respond, the request is considered admitted without the necessity of a court order. (7) lf you

deny a request for admission and the Plaintiff proves the truth of such matter you may be ordered

to pay costs. (8) Your failure to respond as required by the Texas Rules of Civil Procedure to these

requests within the time required may result in the imposition of sanctions.


                                      INTERROGATORIES

          Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil

Procedure, PLAINTIFF serve and propounds the attached interrogatories, marked hereto as

Exhibit "C" on Defendants. The attached interrogatories are incorporated by reference as if set

forth fully at length. Defendants are hereby instructed to answer the following interrogatories

separately, fully, in writing under oath as required by Rule 197.2(d) of the Texas Rules of Civil

Procedure. The answers shall be served upon the undersigned counsel within fifty-one (51) days

after service of the interrogatories. Further, demand is made for supplementation of your answers

to the interrogatories as required by the Texas Rules of Civil Procedure.



                                          PRODUCTION

          Please take notice that pursuant to Rule 196 of the Texas Rules of Civil Procedure,

DEFENDANT are requested to produce and or permit the undersigned attorney to inspect, copy

and reproduce the items herein after designated on Exhibit C attached here to and incorporated by

reference as if set forth fully at length. You must serve a written response to the undersigned

attorney in 5l days after service of this Request for Production with regards to the items requested

there in. Further, demand is made for supplementation of your Responses to the Request for

Product ion as required by the Texas Rules of Civil Procedure. Pursuant to Texas Rules of Civil

                                                                                                    6
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 39 of 106



Procedure 193.3(b), Plaintiff requests DEFENDANT identify the information and material

withheld. Demand is hereby made that the identity of the information and material withheld be

done FlFTY-ONE (51) days after date hereof.



                                          ADMISSIONS

Pursuant to the Texas Rules of Civil Procedure 198, DEFENDANT are required to make a written

response to the requests herein after designated on Exhibit D attached hereto and incorporated by

reference as if set fort fully at length within FIFTY-ONE (51) DAYS after service: (1) Admit the

truth of any matter within the scope of discovery. (2) Admit the truth of any statements of opinion

or of fact or of application of law to fact. (3) Admit the genuineness of any documents served with

this request or otherwise made available for inspection or copying. (4) Admit or deny each of the

attached requests for admissions. You are also instructed as follows:

(1) You must specifically admit or deny the request or explain in detail the reasons that you cannot

admit or deny the request. (2) Your response must fairly meet the substance of the request. (3) You

may qualify an answer, or deny a request in part, only when good faith requires. (4) Lack of

information or knowledge is not a proper response unless you state that a reasonable inquiry was

made but that the information or known or easily obtainable is insufficient to enable the responding

party to admit or deny. (5) An assertion that the request presents an issue for trial is not a proper

response. (6) You are reminded that if you fail to timely respond, the request is considered admitted

without the necessity of a court order. (7) If you deny a request for admission and Plaintiff proves

the truth of such matter you may be ordered to pay the cost of proof, including Plaintiffsattorneys.

(8) Your failure to respond as required by the Texas Rules of Civil Procedure to these requests

within the time required may result in the imposition of sanctions.


                                                                                                    7
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 40 of 106



                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully pray that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court; exemplary damages, excluding interest, and as allowed by Sec.

41.008, Chapter 41, Texas Civil Practice and Remedies Code, together with pre-judgment interest

(from the date of injury through the date of judgment) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which the

Plaintiffs may be entitled at law or in equity.



                                                  Respectfully submitted,


                                                  By: /s/ Carlos M. Quinonez.
                                                       Carlos M. Quinonez
                                                       Texas Bar No. 24056172
                                                       Email: carlos@quinonezlawfirm.com
                                                       11890 Vista Del Sol Dr., Suite A-115
                                                       EL PASO, TX 79936
                                                       Tel. (915) 533-0009
                                                       Fax. (888) 301-1116
                                                       Attorney for Plaintiff Jaime Tarango



                     PLAINTIFF HEREBY DEMAND TRIAL BY JURY
                                  INSTRUCTIONS

Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon DEFENDANT by

and through Defendant's attorney of record, this Level 3 set of disclosure requests, written

interrogatories, admissions and requests for production, and requests that DEFENDANT answer

the di closure requests, interrogatories, admissions, and produce for inspection and copying (unless



                                                                                                  8
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 41 of 106



otherwise indicated) the documents and things set out below. Pursuant to Rule 190 and 193, you

are requested to (1) number each item which will be produced pursuant to these Requests for

Disclosure, Written Interrogatories, Admissions and Request for Production with a separate and

distinct number or similar identifying designation and (2) to file your written response to these

requests for disclosure, written interrogatories, admission, and request for production stating. with

regard to each numbered request, the identification or exhibit numbers of the specific items being

answered or produced in response to each such Request for Disclosure, Written Interrogatory,

Admissions, or Request for Production. Documents or things which are required to be produced

in response to more than one request may be listed by number in response to each request, but the

document or thin g itself need only be produced one time. All documents of things to be produced

are to be forwarded to the undersigned attorneys attached to or together with your written response.

Plaintiff specifies after fifty-one (51) days from the date of service of these disclosures re quests,

written interrogatories, admissions, and requests for production in the offices of Plaintiffs attorney,

CARLOS QUINONEZ, 11890 VISTA DEL SOL, EL PASO, TEXAS 79936, as time and place

of making such inspection and copying, unless requested items are furnished to Plaintiffs attorney

by mail prior to such date.

                                           EXHIBIT "B"

                    PLAINTIFFS' INTERROGATORIES TO DEFENDANT

l. State your name, address, telephone number, cellphone number, cellular provider at the time of

the incident, social security number, date and place of birth.



2.Describe in detail your employment status at the present time and at the time of the incident, job

title and job description, date of commencement and/or termination of employment and salary at



                                                                                                     9
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 42 of 106



such time.



3. On the date of the incident, describe in detail the vehicle you were driving. If you will, please

include information on ownership and the operating condition of the vehicle. State the name,

address and phone number of any person who examined the vehicle for damages arising from this

incident.



4. Did you give a statement to anyone regarding the incident and if so, indicate the name, address

and telephone number of the person to whom you gave the statement, contents of the statement,

and if you gave more than one statement, give the same information regarding each statement.



5. Describe in detail the incident and each act or omission of each person in the incident. Please

direct your attention to the following details in answering this Interrogatory:



    a. Please state everything that you did, in the order in which it was done, in an attempt to

       avoid the incident. If you applied the brakes or horn at any time prior to the incident, please

       state as to your motor vehicle, the speed and the approximate distance in feet from the point

       of the incident when you so applied the brakes or horn, stating what was used. lf there were

       any tire marks or any other marks on the road as a result of the incident, kindly describe

       the marks on the road as a result of the incident, kindly describe the marks in detail giving

       the length and location on the road surface and identify which motor vehicle cause each

       mark.




                                                                                                   10
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 43 of 106



    b. Please state everything Plaintiff did or failed to do, which contributed to the incident.



    c. If there were any obstructions to the view of Defendant at or near the scene of the incident,

       please describe each such obstruction in detail, giving its location with relation to the

       incident.



    d. If at the time and place of the incident the visibility of the highway was limited or decreased

       from normal in any way due to glare, design, obstacles, weather or other condition, please

       describe in complete detail each and every such condition and every action taken to

       overcome or diminish the adverse effect of each such condition.



    e. If there were any traffic controls, speed limit signs, signals, lights or other devices located

       at or near the place of the incident which were in any way involved in the happening of the

       incident, please describe such control or device indicating the direction of traffic controlled

       by such device and the manner in which it was involved in the incident.



    f. State in detail any damages you claim to have sustained from the incident.



    g. Describe in detail any citation, arrest, cl aim or other charge that may have been issued to

       you as a result of the incident, including grounds for same and the result of any hearing or

       judgment on the same, the date of such hearing or judgment and any fine, sentence or other

       penalty imposed.




                                                                                                   11
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 44 of 106



       h. State in detail any drug or alcohol taken or consumed by you within 72 hours of the

incident and any regular drug you had take n at any time within the past year. If alcohol or drug

was taken, include the time and date such alcohol was consumed, the name, address and phone

number of the provider of the alcohol or drug, the exact name and brand of alcohol, the alcoholic

content, type of alcohol or drug, quantity consumed and name, address and phone number of all

persons who have knowledge of relevant facts concerning consumption of alcohol.



       i. Describe in detail any insurance covering or potentially covering any claim arising from

the occurrence, including types of coverage, limits of coverage, name and address of insurance

company, policy number and whether such policy was in effect and paid at the time of the incident.

If you will do so without a request to produce, please include a copy of the insurance policy and

proof of payment.



       j. Describe in detail any other arrests, convictions, accidents, incidents, license suspension

or revocation or traffic citations you have been involved in. Include the elates, location, name,

parties, witnesses, nature and extent of damages, hearings, lawsuits, orders, fines, penalties,

judgments or convictions arising there from, including the details of driver's license suspension or

revocation actions, if any.



       k. Please state if you had a cell phone with you and the number of the cell phone and

whether you were on your cell phone within 5 minutes of the crash in question.



6. Please state your driver's license number, state of issuance, expiration elate, any other states you



                                                                                                    12
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 45 of 106



are or have been licensed to operate a motor vehicle, and driver's license number for those states.



7. Please state the date you were first licensed to drive, and any date your license was suspended

or not renewed.



8. Please state whether you have taken Defensive Driving or Driver' s Education course. Please

include the elate and location of such course and the reason(s) such course(s) was/were taken.

Please state any restrictions that are placed on your ability to drive (e.g. corrective lenses).



9. If you have been convicted of any felony or misdemeanor within the last ten (10) years, please

provide the following information.

(a) The offense(s) for which you were convicted.

(b) The stat e(s) and date(s) of any such conviction(s).

(c) A description of any sentence(s) or punishment served (this includes restitution, probation,

etc.).

PURSUANT TO THE RULES OF EVIDENCE, THIS IS YOUR ADVANCE WRITTEN

NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE INFORMATION ABOUT YOUR

CRIMINAL HISTORY AT THE TRIAL OF THIS LAWSUIT.

10. Please describe what Plaintiff did that, in your opinion, makes him negligent in the incident

made the basis of the lawsuit.

11. Please state the name, phone number, address of all individuals with personal knowledge of

relevant facts and state their knowledge and what would they have knowledge of.

12. Please state who paid for the damages of your vehicle, your insurance or Plaintiffs insurance.



                                                                                                   13
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 46 of 106



13. Please state if you received injuries as a result of the accident in question.

14. Please list any other prior or subsequent accidents you have been involved in the last 10 years

15. State the names, addresses and phone number of all persons who you will call to testify a d a

summary of their testimony.

16. State the name, address and phone numbers of all persons who witnessed the accident in

question.

17. State the name, address, phone number qualifications of each expert, who has been retained or

specially employed by you in anticipation of litigation and who is not expected to be called as a

witness for trial upon who m your testifying expert or any witness reviewed or relied upon , the

mental impressions and opinions held by the expert and the facts known to the expert (regardless

of when the factual information was acquired) which relate to or form the bas is of the mental

impressions and opinions held by the expert.

18. Describe in detail the act or omission of each person whose negligence contributed to the

occurrence in question.

19. Describe the relationship with Defendant.

20. State if you had permission to drive the vehicle in question subject to this suit.

21. State who gave you permission to drive the vehicle in question subject to this suit.

22. State all the repairs to your vehicle.

23. State prior to the day of the incident subject to this suit, how many times had you driven the

vehicle.

24. State all accidents you have been involved in your life.

                                             EXHIBIT C

                PLAINTIFFS' REQUEST FOR PRODUCTION TO DEFENDANT


                                                                                                14
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 47 of 106



1. Any inspection documents and photographing of the vehicle you were operating at the time of

the incident made the basis of this lawsuit.

2. Any photographs, drawing, sketches, video recordings, motion pictures, tapes, recordings,

graphic depiction or other tangible evidence concerning the scene of the accident, the vehicle

involved in the collision or the parties or witnesses to this case.

3. All statements made by Defendant.

4. All damage estimates, maintenance records, and pictures of Defendant's vehicle and all other

vehicles involved in the collision made the subject of this suit.

5. All investigation reports, accident reports, statements by witnesses (oral or recorded) concerning

the accident made the subject of this suit.

6. Copy of your driving and accident record.

7. Any documents showing the names, addresses and phone number of all persons with knowledge

of relevant facts regarding any matter in any way related to the issues involved in this lawsuit.

8. Photographs and videotapes identified in your response to the Interrogatories.

9. Narrative summaries prepared by any person identified in your response to the Interrogatories.

I 0. Photographs and videotapes of any surveillance of Defendant.

11. All medical records of Plaintiff received by Defendant.

12. All incident reports for any injury suffered by Plaintiff.

13. All documents where Plaintiffs signature is contained in the document.

14. All documents obtained pursuant to any authorization signed by Plaintiff.

15. All documents concerning any alleged criminal violation committed by Plaintiff.

16. All photographs or videotapes taken by Defend ant in response to Plaintiffs alleged injuries

including, but not limited to, all videos or photographs taken by any private investigator for which



                                                                                                    15
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 48 of 106



Defendant has access to the photographs or videotapes.

17. All documents concerning any of Plaintiffs previous or subsequent employers obtained by

Defendant.

18. A copy of the accident report or any report prepared relating to this accident.

l9. Please provide any information you have which suggests Plaintiff(s), Defendant(s), or any

witness identified in this law suit, including expert and consulting witnesses, has been convicted

of a crime which was a felony or one which involved moral turpitude. Please state the nature of

the crime, date of conviction, court/county of conviction, disposition, and if probation was

imposed, please state if the probation was successfully completed.

20. Please produce a copy of your current driver license, if any, both front and back.

21. Please produce a copy of your Social Security Card, if any, both front and back.

22. If you do not have a driver 's license, please produce a copy of any current identification card

or document, both front and back.

23. Please produce a true and correct copy of the registration, certificate of insurance and

title certificate of the vehicle that you were driving and/or leading in at the time of the accident.

24. Any deposit on transcripts, trial transcripts or other recorded testimony of witnesses listed by

Defendant.

25. All documents pertaining to any other motor vehicle accidents in which you have been involved

in during your life time.

26. Your cell phone records for calls made on the date of the accident.

27. All witness statements.

28. Any damages report or estimates for the vehicles you were operating at the time of the incident

made the bas is of this law suit.


                                                                                                    16
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 49 of 106



29. Any photos regarding the incident in question.

30. Any medic al records as a result of medical treatment for the incident in question.

31. Any citations and or court documents regarding the incident in question.

32. Your driving history for the last five years.

33. Your cell phone records for the day of the incident made the basis of this lawsuit, including

but not limited to one hour before this incident, the time of this incident and one hour after this

incident.

                                            EXHIBIT D

                       REQUEST FOR ADMISSIONS TO DEFENDANT:

    1. That on or about the March 12, 2019 the vehicle you were obstructing the highway causing

       collision made basis to this suit.

RESPONSE:

    2. That you failed to move your trailer truck causing collision made basis to this suit

RESPONSE:

    3. That you are responsible for the crash.

RESPONSE:

    4. That Plaintiff was not at fault.

RESPONSE:

    5. That you are at fault.

RESPONSE:

    6. That Plaintiff s actions or non-actions did not contribute to this accident.

RESPONSE:

    7. That Plaintiff was not responsible.


                                                                                                17
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 50 of 106



RESPONSE:

    8. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit, that this collision was avoidable.

RESPONSE:

    9. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit that Plaintiff s conduct did not contribute to this accident.

RESPONSE:

    10. That the condition of the road surface did not contribute to the cause of the collision.

RES PONSE:

    11. That the lighting condition s did not contribute to the cause of the collision.

RESPONSE:

    12. That the weather conditions did not contribute to the cause of the collision.

RESPONSE:

    13. That a sudden emergency did not contribute to the cause of the collision.

RESPONSE:

    14. That on the date of the collision, you did not maintain a proper lookout while driving his

       vehicle.

RESPONSE:

    15. That  failure to maintain a proper lookout immediately before the collision was

       the proximate cause of the collision in question.

RESPONSE:

    16. That Defendant was under the influence of drugs or alcohol when the collision occurred.

RESPONSE:



                                                                                                   18
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 51 of 106



    17. That Defendant had ingested drugs or alcohol within the 24 hours before the collision.

RESPONSE:

    18. That your negligence was the sole proximate cause of the collision in question.

RESPONSE:

    19. That your negligence was a proximate cause of the collision in question.

RESPONSE:

    20. That Plaintiff did not contribute any negligence the cause of the collision in question.

RESPONSE:

    21. That Plaintiff received injuries to several parts of his body as a result of the collision.

    RESPONSE:




                                                                                                      19
El Paso County - CountyCase
                        Court 3:21-cv-00081-KC
                              at Law 3           Document 1 Filed 03/31/21 Page 52Filed 2/18/2021 11:23 AM
                                                                                    of 106
                                                                                                  Norma Favela Barceleau
                                                                                                             District Clerk
                                                                                                          El Paso County
                                                                                                          2021DCV0560
                              

                                                        
         
                                   
                                                                                       
                       
        
                             
        
                                                
            

            




            
             

              
             
             
             
               
               
               
               
                                                      
                                           
                                                                         
             
                                                                                       
             
             
             
             
                                                 

                                             

             
                     
            
              
El Paso County - CountyCase
                        Court 3:21-cv-00081-KC
                              at Law 3             Document 1 Filed 03/31/21 Page 53 Filed
                                                                                     of 1062/17/2021 1:01 PM
                                                                                                     Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                             El Paso County
                                                                                                             2021DCV0560

                                               NO. ____________________

                JAIME TARANGO                                    §    IN THE DISTRICT COURT
                Plaintiff,                                       §
                                                                 §
                V.                                               §    _______ JUDICIAL DISTRICT
                                                                 §
                LOUIS NICHOLAS JR. AND FOCUS                     §
                TRANSPORT, LLC                                   §

                Defendants.                                      §    OF EL PASO COUNTY, TEXAS

                             PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND

            TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COME Jaime Tarango, hereinafter called Plaintiff, complaining of and about Louis

            Nicholas Jr. and Focus Transport, LLC, hereinafter called Defendants, and for cause of action

            show unto the Court the following:

                                        DISCOVERY CONTROL PLAN LEVEL

                     1.      Plaintiff intend that discovery be conducted under Discovery Level 3.

                                                PARTIES AND SERVICE

                     2.      Plaintiff, Jaime Tarango is an Individual whose address is 7945 La Jolla Dr. El

            Paso, Texas 79915l

                     3.      The last three numbers of Jaime Tarangos driver's license number are 548. The

            last three numbers of Jaime Tarangos social security number are 957.

                     4.      Defendant Louis Nicholas Jr., may be served with process at his home at the

            following address 456 Roger Road, Lafayette, LA 70507. Service of said Defendant as described

            above can be effected by personal delivery.

                                                                                                              1
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 54 of 106



       5.      Defendant Focus Transport LLC is a Louisiana Corporation whose principal place

of business location is 116 Lafferty Dr., Broussard, LA 70518. Service of said Defendant as

described above can be effected by delivery to the registered agent Bob Smith at 10504 County

Road 490, Tyler, TX 75706. Defendant Focus Transport LLC is a transportation company that

travels throughout the United States.

                                 JURISDICTION AND VENUE

       6.      The subject matter in controversy is within the jurisdictional limits of this court.

       7.      Plaintiffs seek monetary relief of less than 100,000.00 including injuries.

       8.      This court has jurisdiction over the parties because Defendant is a Texas resident.

       9.      Venue in El Paso County is proper in this cause because the Plaintiff lives in this

county and no other party resides in Texas.

                                              FACTS

       10.     Mr. Jaime Tarango was driving east on West Hwy. Defendant Louis Nicholas Jr.

attempted to make a U-Turn on West Hwy 302. By do so, Defendant obstructed the highway and

impeded all east bound traffic. Defendant failed to yield before making said U-Turn. Defendant

failure to yield caused Mr. Tarango, who was heading eastbound, to strike Defendant trailer

truck. Mr. Tarango suffered injuries as result of this accident.

                             PLAINTIFFS' CLAIM OF
                    NEGLIGENCE AGAINST LOUIS NICHOLAS JR.

       11.     Defendant Louis Nicholas Jr. had a duty to exercise the degree of care that a

reasonably careful person would use to avoid harm to others under circumstances similar to those

described herein.

       12.     Plaintiffs' injuries were proximately caused by Defendant Louis Nicholas Jr.s

negligent, careless and reckless disregard of said duty.

                                                                                                      2
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 55 of 106



       13.     The negligent, careless and reckless disregard of duty of Defendant Louis Nicholas

Jr. consisted of, but is not limited to, the following acts and omissions:

               A.      In that Defendant Louis Nicholas Jr. to stop;

               B.      In that Defendant Louis Nicholas Jr. failed to keep a proper lookout for
                       Plaintiffs' safety that would have been maintained by a person of ordinary
                       prudence under the same or similar circumstances;

               C.      In that Defendant Louis Nicholas Jr. failed move his motor vehicle in an
                       effort to avoid the collision complained of;

               D.      In that Defendant Louis Nicholas Jr. failed to keep such distance away from
                       Plaintiffs' motor vehicle as a person using ordinary prudent care would have
                       done;

               E.      In that Defendant Louis Nicholas Jr. was operating his motor vehicle at a
                       and obstructed the highway other than that would have been operated by a
                       person of ordinary prudence under the same or similar circumstances;

    PLAINTIFFS' CLAIM OF NEGLIGENCE AGAINST FOCUS TRANSPORT LLC


       14.     Focus Transport LLC was careless and negligent in the ownership and operation of

its motor vehicle with caused Mr. Tarango to suffer severe personal injuries

       15.     Focus Transport LLC owed Mr. Tarango a duty to exercise reasonable care when

operating the Focus Transport LLC motor vehicle. Focus Transport LLC breached that duty when

it failed to operate Focus Transport LLC motor vehicle in a safe and reasonable manner.

       16.     As a direct and proximate result of said collision Mr. Tarango was caused to sustain

severe painful bodily injuries, including but not limited extensive medical treatment and will

require significant physical rehabilitation.

       17.     As a direct and proximate result of the physical injuries sustained by Mr. Tarango

in the collision, she has been incapacitated from pursing her usual employment and other activities,

and may continue to require medical treatment.

                                   EXEMPLARY DAMAGES


                                                                                                  3
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 56 of 106



        8.       Louis Nicholas Jr. and Focus Transport LLC acts or omissions

described above, when viewed from the standpoint of  Louis Nicholas Jr. and Focus

Transport LLC at the time of the act or omission, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to Plaintiff and others.  Louis

Nicholas Jr. and Focus Transport LLC had actual, subjective awareness of the risk involved in the

above described acts or omissions, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of Plaintiff and others.

        19.     Based on the facts stated herein, Plaintiff request exemplary damages be awarded

to Plaintiff from  Louis Nicholas Jr. and Focus Transport LLC

                                             DAMAGES

        20.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, was caused to suffer injuries to her low back, upper back pain and pain on both shoulders

to incur the following damages:

                A.      Reasonable medical care and expenses in the past. These expenses were
                        incurred by Plaintiff for the necessary care and treatment of the injuries
                        resulting from the accident complained of herein and such charges are
                        reasonable and were usual and customary charges for such services in El
                        Paso County, Texas;

                B.      Reasonable and necessary medical care and expenses which will in all
                        reasonable probability be incurred in the future;

                C.      Physical pain and suffering in the past;

                D.      Physical pain and suffering in the future;

                E.      Physical impairment in the past;

                F.      Physical impairment which, in all reasonable probability, will be suffered
                        in the future;

                G.      Loss of earnings in the past;



                                                                                                  4
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 57 of 106



               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Loss of Household Services in the past;

               J.      Loss of Household Services in the future;

               K.      Disfigurement in the past;

               L.      Disfigurement in the future;

               M.      Mental anguish in the past; and

               N.      Mental anguish in the future;

               O.      Loss of Consortium in the past; and

               P.      Loss of Consortium in the future.


                                REQUEST FOR DISCLOSURE

       Pursuant to the Texas Rules of Civil Procedure 198, Defendants are required to make a

written response to these requests, FIFTY-ONE (51) DAYS after service:

( 1 ) Admit the truth of any matter within the scope of discovery . (2) Admit the truth of any

statements of opinion or of fact or of application of law to fact. (3) Admit the genuineness of any

documents served with this request or otherwise made available for inspection or copying. (4)

Admit or deny each of the attached requests for admissions. You are also instructed as follows:

( l ) Unless you state an objection or assert a privilege, you must specifically admit or deny the

request or explain in detail the reasons that you cannot admit or deny the request. (2) Your response

must fairly meet the substance of the request. (3) You may qualify an answer, or deny a request in

part, only when good faith requires. (4) Lack of information or knowledge is not a proper response

unless you state that a reasonable inquiry was made but that the information or know n or easily

obtainable is insufficient to enable the re ponding party to admit or deny. (5) An assertion that the



                                                                                                   5
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 58 of 106



request presents an issue for trial is not a proper response. (6) You are reminded that if you fail to

timely respond, the request is considered admitted without the necessity of a court order. (7) lf you

deny a request for admission and the Plaintiff proves the truth of such matter you may be ordered

to pay costs. (8) Your failure to respond as required by the Texas Rules of Civil Procedure to these

requests within the time required may result in the imposition of sanctions.


                                      INTERROGATORIES

          Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil

Procedure, PLAINTIFF serve and propounds the attached interrogatories, marked hereto as

Exhibit "C" on Defendants. The attached interrogatories are incorporated by reference as if set

forth fully at length. Defendants are hereby instructed to answer the following interrogatories

separately, fully, in writing under oath as required by Rule 197.2(d) of the Texas Rules of Civil

Procedure. The answers shall be served upon the undersigned counsel within fifty-one (51) days

after service of the interrogatories. Further, demand is made for supplementation of your answers

to the interrogatories as required by the Texas Rules of Civil Procedure.



                                          PRODUCTION

          Please take notice that pursuant to Rule 196 of the Texas Rules of Civil Procedure,

DEFENDANT are requested to produce and or permit the undersigned attorney to inspect, copy

and reproduce the items herein after designated on Exhibit C attached here to and incorporated by

reference as if set forth fully at length. You must serve a written response to the undersigned

attorney in 5l days after service of this Request for Production with regards to the items requested

there in. Further, demand is made for supplementation of your Responses to the Request for

Product ion as required by the Texas Rules of Civil Procedure. Pursuant to Texas Rules of Civil

                                                                                                    6
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 59 of 106



Procedure 193.3(b), Plaintiff requests DEFENDANT identify the information and material

withheld. Demand is hereby made that the identity of the information and material withheld be

done FlFTY-ONE (51) days after date hereof.



                                          ADMISSIONS

Pursuant to the Texas Rules of Civil Procedure 198, DEFENDANT are required to make a written

response to the requests herein after designated on Exhibit D attached hereto and incorporated by

reference as if set fort fully at length within FIFTY-ONE (51) DAYS after service: (1) Admit the

truth of any matter within the scope of discovery. (2) Admit the truth of any statements of opinion

or of fact or of application of law to fact. (3) Admit the genuineness of any documents served with

this request or otherwise made available for inspection or copying. (4) Admit or deny each of the

attached requests for admissions. You are also instructed as follows:

(1) You must specifically admit or deny the request or explain in detail the reasons that you cannot

admit or deny the request. (2) Your response must fairly meet the substance of the request. (3) You

may qualify an answer, or deny a request in part, only when good faith requires. (4) Lack of

information or knowledge is not a proper response unless you state that a reasonable inquiry was

made but that the information or known or easily obtainable is insufficient to enable the responding

party to admit or deny. (5) An assertion that the request presents an issue for trial is not a proper

response. (6) You are reminded that if you fail to timely respond, the request is considered admitted

without the necessity of a court order. (7) If you deny a request for admission and Plaintiff proves

the truth of such matter you may be ordered to pay the cost of proof, including Plaintiffsattorneys.

(8) Your failure to respond as required by the Texas Rules of Civil Procedure to these requests

within the time required may result in the imposition of sanctions.


                                                                                                    7
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 60 of 106



                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully pray that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court; exemplary damages, excluding interest, and as allowed by Sec.

41.008, Chapter 41, Texas Civil Practice and Remedies Code, together with pre-judgment interest

(from the date of injury through the date of judgment) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which the

Plaintiffs may be entitled at law or in equity.



                                                  Respectfully submitted,


                                                  By: /s/ Carlos M. Quinonez.
                                                       Carlos M. Quinonez
                                                       Texas Bar No. 24056172
                                                       Email: carlos@quinonezlawfirm.com
                                                       11890 Vista Del Sol Dr., Suite A-115
                                                       EL PASO, TX 79936
                                                       Tel. (915) 533-0009
                                                       Fax. (888) 301-1116
                                                       Attorney for Plaintiff Jaime Tarango



                     PLAINTIFF HEREBY DEMAND TRIAL BY JURY
                                  INSTRUCTIONS

Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon DEFENDANT by

and through Defendant's attorney of record, this Level 3 set of disclosure requests, written

interrogatories, admissions and requests for production, and requests that DEFENDANT answer

the di closure requests, interrogatories, admissions, and produce for inspection and copying (unless



                                                                                                  8
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 61 of 106



otherwise indicated) the documents and things set out below. Pursuant to Rule 190 and 193, you

are requested to (1) number each item which will be produced pursuant to these Requests for

Disclosure, Written Interrogatories, Admissions and Request for Production with a separate and

distinct number or similar identifying designation and (2) to file your written response to these

requests for disclosure, written interrogatories, admission, and request for production stating. with

regard to each numbered request, the identification or exhibit numbers of the specific items being

answered or produced in response to each such Request for Disclosure, Written Interrogatory,

Admissions, or Request for Production. Documents or things which are required to be produced

in response to more than one request may be listed by number in response to each request, but the

document or thin g itself need only be produced one time. All documents of things to be produced

are to be forwarded to the undersigned attorneys attached to or together with your written response.

Plaintiff specifies after fifty-one (51) days from the date of service of these disclosures re quests,

written interrogatories, admissions, and requests for production in the offices of Plaintiffs attorney,

CARLOS QUINONEZ, 11890 VISTA DEL SOL, EL PASO, TEXAS 79936, as time and place

of making such inspection and copying, unless requested items are furnished to Plaintiffs attorney

by mail prior to such date.

                                           EXHIBIT "B"

                    PLAINTIFFS' INTERROGATORIES TO DEFENDANT

l. State your name, address, telephone number, cellphone number, cellular provider at the time of

the incident, social security number, date and place of birth.



2.Describe in detail your employment status at the present time and at the time of the incident, job

title and job description, date of commencement and/or termination of employment and salary at



                                                                                                     9
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 62 of 106



such time.



3. On the date of the incident, describe in detail the vehicle you were driving. If you will, please

include information on ownership and the operating condition of the vehicle. State the name,

address and phone number of any person who examined the vehicle for damages arising from this

incident.



4. Did you give a statement to anyone regarding the incident and if so, indicate the name, address

and telephone number of the person to whom you gave the statement, contents of the statement,

and if you gave more than one statement, give the same information regarding each statement.



5. Describe in detail the incident and each act or omission of each person in the incident. Please

direct your attention to the following details in answering this Interrogatory:



    a. Please state everything that you did, in the order in which it was done, in an attempt to

       avoid the incident. If you applied the brakes or horn at any time prior to the incident, please

       state as to your motor vehicle, the speed and the approximate distance in feet from the point

       of the incident when you so applied the brakes or horn, stating what was used. lf there were

       any tire marks or any other marks on the road as a result of the incident, kindly describe

       the marks on the road as a result of the incident, kindly describe the marks in detail giving

       the length and location on the road surface and identify which motor vehicle cause each

       mark.




                                                                                                   10
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 63 of 106



    b. Please state everything Plaintiff did or failed to do, which contributed to the incident.



    c. If there were any obstructions to the view of Defendant at or near the scene of the incident,

       please describe each such obstruction in detail, giving its location with relation to the

       incident.



    d. If at the time and place of the incident the visibility of the highway was limited or decreased

       from normal in any way due to glare, design, obstacles, weather or other condition, please

       describe in complete detail each and every such condition and every action taken to

       overcome or diminish the adverse effect of each such condition.



    e. If there were any traffic controls, speed limit signs, signals, lights or other devices located

       at or near the place of the incident which were in any way involved in the happening of the

       incident, please describe such control or device indicating the direction of traffic controlled

       by such device and the manner in which it was involved in the incident.



    f. State in detail any damages you claim to have sustained from the incident.



    g. Describe in detail any citation, arrest, cl aim or other charge that may have been issued to

       you as a result of the incident, including grounds for same and the result of any hearing or

       judgment on the same, the date of such hearing or judgment and any fine, sentence or other

       penalty imposed.




                                                                                                   11
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 64 of 106



       h. State in detail any drug or alcohol taken or consumed by you within 72 hours of the

incident and any regular drug you had take n at any time within the past year. If alcohol or drug

was taken, include the time and date such alcohol was consumed, the name, address and phone

number of the provider of the alcohol or drug, the exact name and brand of alcohol, the alcoholic

content, type of alcohol or drug, quantity consumed and name, address and phone number of all

persons who have knowledge of relevant facts concerning consumption of alcohol.



       i. Describe in detail any insurance covering or potentially covering any claim arising from

the occurrence, including types of coverage, limits of coverage, name and address of insurance

company, policy number and whether such policy was in effect and paid at the time of the incident.

If you will do so without a request to produce, please include a copy of the insurance policy and

proof of payment.



       j. Describe in detail any other arrests, convictions, accidents, incidents, license suspension

or revocation or traffic citations you have been involved in. Include the elates, location, name,

parties, witnesses, nature and extent of damages, hearings, lawsuits, orders, fines, penalties,

judgments or convictions arising there from, including the details of driver's license suspension or

revocation actions, if any.



       k. Please state if you had a cell phone with you and the number of the cell phone and

whether you were on your cell phone within 5 minutes of the crash in question.



6. Please state your driver's license number, state of issuance, expiration elate, any other states you



                                                                                                    12
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 65 of 106



are or have been licensed to operate a motor vehicle, and driver's license number for those states.



7. Please state the date you were first licensed to drive, and any date your license was suspended

or not renewed.



8. Please state whether you have taken Defensive Driving or Driver' s Education course. Please

include the elate and location of such course and the reason(s) such course(s) was/were taken.

Please state any restrictions that are placed on your ability to drive (e.g. corrective lenses).



9. If you have been convicted of any felony or misdemeanor within the last ten (10) years, please

provide the following information.

(a) The offense(s) for which you were convicted.

(b) The stat e(s) and date(s) of any such conviction(s).

(c) A description of any sentence(s) or punishment served (this includes restitution, probation,

etc.).

PURSUANT TO THE RULES OF EVIDENCE, THIS IS YOUR ADVANCE WRITTEN

NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE INFORMATION ABOUT YOUR

CRIMINAL HISTORY AT THE TRIAL OF THIS LAWSUIT.

10. Please describe what Plaintiff did that, in your opinion, makes him negligent in the incident

made the basis of the lawsuit.

11. Please state the name, phone number, address of all individuals with personal knowledge of

relevant facts and state their knowledge and what would they have knowledge of.

12. Please state who paid for the damages of your vehicle, your insurance or Plaintiffs insurance.



                                                                                                   13
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 66 of 106



13. Please state if you received injuries as a result of the accident in question.

14. Please list any other prior or subsequent accidents you have been involved in the last 10 years

15. State the names, addresses and phone number of all persons who you will call to testify a d a

summary of their testimony.

16. State the name, address and phone numbers of all persons who witnessed the accident in

question.

17. State the name, address, phone number qualifications of each expert, who has been retained or

specially employed by you in anticipation of litigation and who is not expected to be called as a

witness for trial upon who m your testifying expert or any witness reviewed or relied upon , the

mental impressions and opinions held by the expert and the facts known to the expert (regardless

of when the factual information was acquired) which relate to or form the bas is of the mental

impressions and opinions held by the expert.

18. Describe in detail the act or omission of each person whose negligence contributed to the

occurrence in question.

19. Describe the relationship with Defendant.

20. State if you had permission to drive the vehicle in question subject to this suit.

21. State who gave you permission to drive the vehicle in question subject to this suit.

22. State all the repairs to your vehicle.

23. State prior to the day of the incident subject to this suit, how many times had you driven the

vehicle.

24. State all accidents you have been involved in your life.

                                             EXHIBIT C

                PLAINTIFFS' REQUEST FOR PRODUCTION TO DEFENDANT


                                                                                                14
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 67 of 106



1. Any inspection documents and photographing of the vehicle you were operating at the time of

the incident made the basis of this lawsuit.

2. Any photographs, drawing, sketches, video recordings, motion pictures, tapes, recordings,

graphic depiction or other tangible evidence concerning the scene of the accident, the vehicle

involved in the collision or the parties or witnesses to this case.

3. All statements made by Defendant.

4. All damage estimates, maintenance records, and pictures of Defendant's vehicle and all other

vehicles involved in the collision made the subject of this suit.

5. All investigation reports, accident reports, statements by witnesses (oral or recorded) concerning

the accident made the subject of this suit.

6. Copy of your driving and accident record.

7. Any documents showing the names, addresses and phone number of all persons with knowledge

of relevant facts regarding any matter in any way related to the issues involved in this lawsuit.

8. Photographs and videotapes identified in your response to the Interrogatories.

9. Narrative summaries prepared by any person identified in your response to the Interrogatories.

I 0. Photographs and videotapes of any surveillance of Defendant.

11. All medical records of Plaintiff received by Defendant.

12. All incident reports for any injury suffered by Plaintiff.

13. All documents where Plaintiffs signature is contained in the document.

14. All documents obtained pursuant to any authorization signed by Plaintiff.

15. All documents concerning any alleged criminal violation committed by Plaintiff.

16. All photographs or videotapes taken by Defend ant in response to Plaintiffs alleged injuries

including, but not limited to, all videos or photographs taken by any private investigator for which



                                                                                                    15
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 68 of 106



Defendant has access to the photographs or videotapes.

17. All documents concerning any of Plaintiffs previous or subsequent employers obtained by

Defendant.

18. A copy of the accident report or any report prepared relating to this accident.

l9. Please provide any information you have which suggests Plaintiff(s), Defendant(s), or any

witness identified in this law suit, including expert and consulting witnesses, has been convicted

of a crime which was a felony or one which involved moral turpitude. Please state the nature of

the crime, date of conviction, court/county of conviction, disposition, and if probation was

imposed, please state if the probation was successfully completed.

20. Please produce a copy of your current driver license, if any, both front and back.

21. Please produce a copy of your Social Security Card, if any, both front and back.

22. If you do not have a driver 's license, please produce a copy of any current identification card

or document, both front and back.

23. Please produce a true and correct copy of the registration, certificate of insurance and

title certificate of the vehicle that you were driving and/or leading in at the time of the accident.

24. Any deposit on transcripts, trial transcripts or other recorded testimony of witnesses listed by

Defendant.

25. All documents pertaining to any other motor vehicle accidents in which you have been involved

in during your life time.

26. Your cell phone records for calls made on the date of the accident.

27. All witness statements.

28. Any damages report or estimates for the vehicles you were operating at the time of the incident

made the bas is of this law suit.


                                                                                                    16
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 69 of 106



29. Any photos regarding the incident in question.

30. Any medic al records as a result of medical treatment for the incident in question.

31. Any citations and or court documents regarding the incident in question.

32. Your driving history for the last five years.

33. Your cell phone records for the day of the incident made the basis of this lawsuit, including

but not limited to one hour before this incident, the time of this incident and one hour after this

incident.

                                            EXHIBIT D

                       REQUEST FOR ADMISSIONS TO DEFENDANT:

    1. That on or about the March 12, 2019 the vehicle you were obstructing the highway causing

       collision made basis to this suit.

RESPONSE:

    2. That you failed to move your trailer truck causing collision made basis to this suit

RESPONSE:

    3. That you are responsible for the crash.

RESPONSE:

    4. That Plaintiff was not at fault.

RESPONSE:

    5. That you are at fault.

RESPONSE:

    6. That Plaintiff s actions or non-actions did not contribute to this accident.

RESPONSE:

    7. That Plaintiff was not responsible.


                                                                                                17
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 70 of 106



RESPONSE:

    8. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit, that this collision was avoidable.

RESPONSE:

    9. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit that Plaintiff s conduct did not contribute to this accident.

RESPONSE:

    10. That the condition of the road surface did not contribute to the cause of the collision.

RES PONSE:

    11. That the lighting condition s did not contribute to the cause of the collision.

RESPONSE:

    12. That the weather conditions did not contribute to the cause of the collision.

RESPONSE:

    13. That a sudden emergency did not contribute to the cause of the collision.

RESPONSE:

    14. That on the date of the collision, you did not maintain a proper lookout while driving his

       vehicle.

RESPONSE:

    15. That  failure to maintain a proper lookout immediately before the collision was

       the proximate cause of the collision in question.

RESPONSE:

    16. That Defendant was under the influence of drugs or alcohol when the collision occurred.

RESPONSE:



                                                                                                   18
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 71 of 106



    17. That Defendant had ingested drugs or alcohol within the 24 hours before the collision.

RESPONSE:

    18. That your negligence was the sole proximate cause of the collision in question.

RESPONSE:

    19. That your negligence was a proximate cause of the collision in question.

RESPONSE:

    20. That Plaintiff did not contribute any negligence the cause of the collision in question.

RESPONSE:

    21. That Plaintiff received injuries to several parts of his body as a result of the collision.

    RESPONSE:




                                                                                                      19
El Paso County - CountyCase
                        Court 3:21-cv-00081-KC
                              at Law 3                 Document 1 Filed 03/31/21 Page 72Filed 3/26/2021 11:37 AM
                                                                                          of 106
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                2021DCV0560
                                      IN THE COUNTY COURT AT LAW NUMBER THREE
                                               OF EL PASO COUNTY, TEXAS

                JAIME TARANGO,                                     §
                                                                   §
                         Plaintiff,                                §
                                                                   §
                v.                                                 §          Cause No. 2021DCV0560
                                                                   §
                LOUIS NICHOLAS, JR.                                §
                and FOCUS TRANSPORT, LLC,                          §
                                                                   §
                         Defendants.                               §

                                    FOCUS TRANSPORT LLC,
                           MOTION TO TRANSFER VENUE TO WINKLER COUNTY, TEXAS

            TO THE HONORABLE JUDGE OF SAID COURT:

                        COMES NOW, DEFENDANT, FOCUS TRANSPORT, LLC Defendant Focus and

            files its Motion to Transfer Venue to Winkler County, Texas, and respectfully shows the following:

                                             I. Procedural and Factual Background.

            1. On February 17, 2021, Plaintiff Jamie Tarango  filed his Original Petition in El

                     Paso County, Texas. See Ex. A, Pls Orig. Pet.

            2. Plaintiff alleges that he was involved in a motor vehicle accident (the  with

                     Defendant Focuss commercial vehicle. See Ex. A,  Orig. Pet. at  10. Plaintiff alleges

                     that Defendant Focus negligently caused the  injuries in damage when Defendant

                     Focuss vehicle, driven by Louis Nicholas Jr.   made a U-Turn forcing

                     Plaintiff vehicle to strike Defendant  vehicle. See Id.

            3. The Accident which is the occurrence of the instant suit occurred in Winkler County, Texas,

                     and not El Paso County, Texas. See Ex. B, Pol. Rpt. None of the factual allegations Plaintiff

                     makes against Defendant Focus and the Defendant Driver occurred in El Paso County, Texas.

                     See Id.
            {RLG Files/0418/0010/00565559.DOCX /}1
            
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 73 of 106




4. Neither Defendant Focus nor Defendant Driver are residents of El Paso County, Texas. See

    Ex. A,  Orig. Pet. at  4-5.

5. The  only basis for venue in El Paso County is  the Plaintiff lives in this

    county and no other party resides in  Ex. A,  Orig. Pet. at  9.

6. Focus Transport now files its Motion to Transfer Venue to Winkler County, Texas.

                       II. Legal Standard for Motion to Transfer Venue

       A defendant can raise  question of proper venue by objecting to a  venue

choice through a motion to transfer  Wichita Cnty, Tex. v. Hart, 917 S.W.2d 779, 781 (Tex.

1996) (citing Tex. R. Civ. P. 86).  there is any probative evidence that venue was proper in the

county to which transfer was  the Court must transfer venue to that county. Ruiz v.

Conoco, Inc., 868 S.W.2d 752, 758 (Tex. 1993).  a plaintiff's chosen venue rests on a permissive

venue statute and the defendant files a meritorious motion to transfer based on a mandatory venue

provision, the trial court must grant the  In re Brin & Brin, P.C., No. 13-13-00324-CV,

2013 Tex.App. LEXIS 9060 at * 12 (Tex. App.  Corpus Christi July 23, 2013, orig. proceeding)

(citing Hart, 917 S.W.2d at 781).

                                           III. Analysis

    A. Venue is proper in Winkler County, and Plaintiff improperly filed suit in El Paso
       County.

       The courts primary objective in construing statutes is to give primary effect to the Texas

 intent. See Galbraith  Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 867

(Tex. 2009). The Legislat intent is sought  and  in the statutory text. Lexington

Ins. Co. v. Strayhorn, 209 S.W.3d 83, 85 (Tex. 2006). Courts must presume the Legislature

selected the statutory language with care and that every word or phrase was used with a purpose

in mind. See In re Caballero, 272 S.W.3d 595, 599 (Tex. 2008).  general rule applies unless
{RLG Files/0418/0010/00565559.DOCX /}2

         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 74 of 106




enforcing the plain language of the statute as written would produce absurd results Entergy Gulf

States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009) (citing Fleming Foods of Texas, Inc. v.

Rylander, 6 S.W.2d 864, 866 (Tex. 1999)).

       Pursuant to Texas Civil Practice and Remedies Code  section 15.002, 

lawsuits shall be 

       (1) in the county in which all or a substantial part of the events or omissions giving
       rise to the claim occurred;

       (2) in the county of  residence at the time the cause of action accrued
       if defendant is a natural person;

       (3) in the county of the  principal office in this state, if the defendant is
       not a natural person, or

       (4) if Subdivisions (1), (2), and (3) do not apply, in the county in which the plaintiff
       resided at the time of the accrual of the cause of action.

Tex. Civ. P. & Rem. Code § 15.002(a)(1)-(4). The Texas Supreme Court has recently

clarified this statute by interpreting section 15.002(a)(4) to mean that that a plaintiff can

only bring a lawsuit in his county of residence when section 15.002(a)(1)-(3) do not apply.

See Jaster v. Comet II Constr., Inc., 2014 LEXIS 567 at *29 (Tex. 2014) (holding that 

lawsuits shall be  when [subsections (a)(1)-(3)] do not apply,  the county in

which the plaintiff resided at the time of the accrual of the cause of 

       In the instant cause, Plaintiff improperly filed suit in his county of residence. The

Plaintiff chose not to file suit in Winkler County, the county where all or substantial parts

of his claim occurred. See  Orig. Pet. Under the plain meaning of Section 15.002(a),

the Plaintiff could only have filed suit in El Paso County when sections 15.002(a)(1)-(3)

did not apply. See Tex. Civ. Prac. & Rem. Code § 15.002(a)(4); see also Jaster, 2014

LEXIS 567 at *29. Section 15.002(a)(1) applies in this case, because all of the 

{RLG Files/0418/0010/00565559.DOCX /}3

         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 75 of 106




factual allegations occurred in Winkler County, Texas. Plaintiff was required to have filed

suit in Winkler County and not El Paso County. See Tex. Civ. Prac. & Rem. Code §

15.002(a)(1). Thus, this Court should grant Focus  Motion to Transfer Venue,

as Focus Transport has shown that Winkler County, and not El Paso County, is a proper

venue for this suit. See Ruiz, 868 S.W.2d at 758; see also Hart, 917 S.W.2d at 781; In re

Brin & Brin, P.C., 2013 Tex.App. LEXIS 9060 at * 12.

                                       IV. Prayer

       WHEREFORE PREMISES CONSIDERED, Defendant, Focus Transport, LLC,

moves this Court to grant its Motion to Transfer Venue, and to transfer the instant cause to

Winkler County, Texas, which is the proper venue in this case, and for any and all other

relief to which Defendant may be justly entitled to under law or equity.

                                              Respectfully submitted,

                                              RINCON LAW GROUP, P.C.
                                              1014 North Mesa Street, Suite 200
                                              El Paso, Texas 79902
                                              (915) 532-6800 (Telephone)
                                              (915) 532-6808 (Facsimile)

                                      By:       /s/ Sergio E. Chavez
                                              CARLOS RINCON
                                              State Bar No. 16932700
                                              E-mail: CRincon@rinconlawgroup.com
                                              SERGIO E. CHAVEZ
                                              State Bar No. 24031939
                                              E-mail: SChavez@rinconlawgroup.com
                                              AMADO N. MONTOYA
                                              State Bar No. 24121739
                                              E-mail: AMontoya@rinconlawgroup.com

                                              Attorneys for Focus Transport, LLC




{RLG Files/0418/0010/00565559.DOCX /}4

        Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 76 of 106




                                 CERTIFICATE OF SERVICE

       I certify a true and correct copy of the foregoing document was served on the parties
through their counsel of record, as follows, on this 26 th day of March, 2021:

      Carlos M. Quiñonez                                     Via Electronic Service
      QUIÑONEZ LAW FIRM, PLLC                                Via Facsimile Transmission
      11890 Vista Del Sol Dr, Ste A-115                      Via E-Mail
      El Paso, Texas 79936                                    Via Certified Mail RRR
      (915) 533-0009 (Telephone)                         
                                                             Via USPS First Class
      (888) 301-1116 (Facsimile)
      carlos@quinonezlawfirm.com                             Via Hand Delivery
                                                             Via Commercial Delivery Service
        Attorney for Plaintiff



                                             /s/ Sergio E. Chavez
                                            SERGIO E CHAVEZ




{RLG Files/0418/0010/00565559.DOCX /}5

Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 77 of 106




          Exhibit A
El Paso County - CountyCase
                        Court 3:21-cv-00081-KC
                              at Law 3             Document 1 Filed 03/31/21 Page 78 Filed
                                                                                     of 1062/17/2021 1:01 PM
                                                                                                     Norma Favela Barceleau
                                                                                                               District Clerk
                                                                                                             El Paso County
                                                                                                             2021DCV0560

                                               NO. ____________________

                JAIME TARANGO                                    §    IN THE DISTRICT COURT
                Plaintiff,                                       §
                                                                 §
                V.                                               §    _______ JUDICIAL DISTRICT
                                                                 §
                LOUIS NICHOLAS JR. AND FOCUS                     §
                TRANSPORT, LLC                                   §

                Defendants.                                      §    OF EL PASO COUNTY, TEXAS

                             PLAINTIFFS' ORIGINAL PETITION AND JURY DEMAND

            TO THE HONORABLE JUDGE OF SAID COURT:

                     NOW COME Jaime Tarango, hereinafter called Plaintiff, complaining of and about Louis

            Nicholas Jr. and Focus Transport, LLC, hereinafter called Defendants, and for cause of action

            show unto the Court the following:

                                        DISCOVERY CONTROL PLAN LEVEL

                     1.      Plaintiff intend that discovery be conducted under Discovery Level 3.

                                                PARTIES AND SERVICE

                     2.      Plaintiff, Jaime Tarango is an Individual whose address is 7945 La Jolla Dr. El

            Paso, Texas 79915l

                     3.      The last three numbers of Jaime Tarangos driver's license number are 548. The

            last three numbers of Jaime Tarangos social security number are 957.

                     4.      Defendant Louis Nicholas Jr., may be served with process at his home at the

            following address 456 Roger Road, Lafayette, LA 70507. Service of said Defendant as described

            above can be effected by personal delivery.

                                                                                                              1
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 79 of 106



       5.      Defendant Focus Transport LLC is a Louisiana Corporation whose principal place

of business location is 116 Lafferty Dr., Broussard, LA 70518. Service of said Defendant as

described above can be effected by delivery to the registered agent Bob Smith at 10504 County

Road 490, Tyler, TX 75706. Defendant Focus Transport LLC is a transportation company that

travels throughout the United States.

                                 JURISDICTION AND VENUE

       6.      The subject matter in controversy is within the jurisdictional limits of this court.

       7.      Plaintiffs seek monetary relief of less than 100,000.00 including injuries.

       8.      This court has jurisdiction over the parties because Defendant is a Texas resident.

       9.      Venue in El Paso County is proper in this cause because the Plaintiff lives in this

county and no other party resides in Texas.

                                              FACTS

       10.     Mr. Jaime Tarango was driving east on West Hwy. Defendant Louis Nicholas Jr.

attempted to make a U-Turn on West Hwy 302. By do so, Defendant obstructed the highway and

impeded all east bound traffic. Defendant failed to yield before making said U-Turn. Defendant

failure to yield caused Mr. Tarango, who was heading eastbound, to strike Defendant trailer

truck. Mr. Tarango suffered injuries as result of this accident.

                             PLAINTIFFS' CLAIM OF
                    NEGLIGENCE AGAINST LOUIS NICHOLAS JR.

       11.     Defendant Louis Nicholas Jr. had a duty to exercise the degree of care that a

reasonably careful person would use to avoid harm to others under circumstances similar to those

described herein.

       12.     Plaintiffs' injuries were proximately caused by Defendant Louis Nicholas Jr.s

negligent, careless and reckless disregard of said duty.

                                                                                                      2
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 80 of 106



       13.     The negligent, careless and reckless disregard of duty of Defendant Louis Nicholas

Jr. consisted of, but is not limited to, the following acts and omissions:

               A.      In that Defendant Louis Nicholas Jr. to stop;

               B.      In that Defendant Louis Nicholas Jr. failed to keep a proper lookout for
                       Plaintiffs' safety that would have been maintained by a person of ordinary
                       prudence under the same or similar circumstances;

               C.      In that Defendant Louis Nicholas Jr. failed move his motor vehicle in an
                       effort to avoid the collision complained of;

               D.      In that Defendant Louis Nicholas Jr. failed to keep such distance away from
                       Plaintiffs' motor vehicle as a person using ordinary prudent care would have
                       done;

               E.      In that Defendant Louis Nicholas Jr. was operating his motor vehicle at a
                       and obstructed the highway other than that would have been operated by a
                       person of ordinary prudence under the same or similar circumstances;

    PLAINTIFFS' CLAIM OF NEGLIGENCE AGAINST FOCUS TRANSPORT LLC


       14.     Focus Transport LLC was careless and negligent in the ownership and operation of

its motor vehicle with caused Mr. Tarango to suffer severe personal injuries

       15.     Focus Transport LLC owed Mr. Tarango a duty to exercise reasonable care when

operating the Focus Transport LLC motor vehicle. Focus Transport LLC breached that duty when

it failed to operate Focus Transport LLC motor vehicle in a safe and reasonable manner.

       16.     As a direct and proximate result of said collision Mr. Tarango was caused to sustain

severe painful bodily injuries, including but not limited extensive medical treatment and will

require significant physical rehabilitation.

       17.     As a direct and proximate result of the physical injuries sustained by Mr. Tarango

in the collision, she has been incapacitated from pursing her usual employment and other activities,

and may continue to require medical treatment.

                                   EXEMPLARY DAMAGES


                                                                                                  3
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 81 of 106



        8.       Louis Nicholas Jr. and Focus Transport LLC acts or omissions

described above, when viewed from the standpoint of  Louis Nicholas Jr. and Focus

Transport LLC at the time of the act or omission, involved an extreme degree of risk, considering

the probability and magnitude of the potential harm to Plaintiff and others.  Louis

Nicholas Jr. and Focus Transport LLC had actual, subjective awareness of the risk involved in the

above described acts or omissions, but nevertheless proceeded with conscious indifference to the

rights, safety, or welfare of Plaintiff and others.

        19.     Based on the facts stated herein, Plaintiff request exemplary damages be awarded

to Plaintiff from  Louis Nicholas Jr. and Focus Transport LLC

                                             DAMAGES

        20.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, was caused to suffer injuries to her low back, upper back pain and pain on both shoulders

to incur the following damages:

                A.      Reasonable medical care and expenses in the past. These expenses were
                        incurred by Plaintiff for the necessary care and treatment of the injuries
                        resulting from the accident complained of herein and such charges are
                        reasonable and were usual and customary charges for such services in El
                        Paso County, Texas;

                B.      Reasonable and necessary medical care and expenses which will in all
                        reasonable probability be incurred in the future;

                C.      Physical pain and suffering in the past;

                D.      Physical pain and suffering in the future;

                E.      Physical impairment in the past;

                F.      Physical impairment which, in all reasonable probability, will be suffered
                        in the future;

                G.      Loss of earnings in the past;



                                                                                                  4
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 82 of 106



               H.      Loss of earning capacity which will, in all probability, be incurred in the
                       future;

               I.      Loss of Household Services in the past;

               J.      Loss of Household Services in the future;

               K.      Disfigurement in the past;

               L.      Disfigurement in the future;

               M.      Mental anguish in the past; and

               N.      Mental anguish in the future;

               O.      Loss of Consortium in the past; and

               P.      Loss of Consortium in the future.


                                REQUEST FOR DISCLOSURE

       Pursuant to the Texas Rules of Civil Procedure 198, Defendants are required to make a

written response to these requests, FIFTY-ONE (51) DAYS after service:

( 1 ) Admit the truth of any matter within the scope of discovery . (2) Admit the truth of any

statements of opinion or of fact or of application of law to fact. (3) Admit the genuineness of any

documents served with this request or otherwise made available for inspection or copying. (4)

Admit or deny each of the attached requests for admissions. You are also instructed as follows:

( l ) Unless you state an objection or assert a privilege, you must specifically admit or deny the

request or explain in detail the reasons that you cannot admit or deny the request. (2) Your response

must fairly meet the substance of the request. (3) You may qualify an answer, or deny a request in

part, only when good faith requires. (4) Lack of information or knowledge is not a proper response

unless you state that a reasonable inquiry was made but that the information or know n or easily

obtainable is insufficient to enable the re ponding party to admit or deny. (5) An assertion that the



                                                                                                   5
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 83 of 106



request presents an issue for trial is not a proper response. (6) You are reminded that if you fail to

timely respond, the request is considered admitted without the necessity of a court order. (7) lf you

deny a request for admission and the Plaintiff proves the truth of such matter you may be ordered

to pay costs. (8) Your failure to respond as required by the Texas Rules of Civil Procedure to these

requests within the time required may result in the imposition of sanctions.


                                      INTERROGATORIES

          Please take notice that pursuant to Rules 192 and 197 of the Texas Rules of Civil

Procedure, PLAINTIFF serve and propounds the attached interrogatories, marked hereto as

Exhibit "C" on Defendants. The attached interrogatories are incorporated by reference as if set

forth fully at length. Defendants are hereby instructed to answer the following interrogatories

separately, fully, in writing under oath as required by Rule 197.2(d) of the Texas Rules of Civil

Procedure. The answers shall be served upon the undersigned counsel within fifty-one (51) days

after service of the interrogatories. Further, demand is made for supplementation of your answers

to the interrogatories as required by the Texas Rules of Civil Procedure.



                                          PRODUCTION

          Please take notice that pursuant to Rule 196 of the Texas Rules of Civil Procedure,

DEFENDANT are requested to produce and or permit the undersigned attorney to inspect, copy

and reproduce the items herein after designated on Exhibit C attached here to and incorporated by

reference as if set forth fully at length. You must serve a written response to the undersigned

attorney in 5l days after service of this Request for Production with regards to the items requested

there in. Further, demand is made for supplementation of your Responses to the Request for

Product ion as required by the Texas Rules of Civil Procedure. Pursuant to Texas Rules of Civil

                                                                                                    6
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 84 of 106



Procedure 193.3(b), Plaintiff requests DEFENDANT identify the information and material

withheld. Demand is hereby made that the identity of the information and material withheld be

done FlFTY-ONE (51) days after date hereof.



                                          ADMISSIONS

Pursuant to the Texas Rules of Civil Procedure 198, DEFENDANT are required to make a written

response to the requests herein after designated on Exhibit D attached hereto and incorporated by

reference as if set fort fully at length within FIFTY-ONE (51) DAYS after service: (1) Admit the

truth of any matter within the scope of discovery. (2) Admit the truth of any statements of opinion

or of fact or of application of law to fact. (3) Admit the genuineness of any documents served with

this request or otherwise made available for inspection or copying. (4) Admit or deny each of the

attached requests for admissions. You are also instructed as follows:

(1) You must specifically admit or deny the request or explain in detail the reasons that you cannot

admit or deny the request. (2) Your response must fairly meet the substance of the request. (3) You

may qualify an answer, or deny a request in part, only when good faith requires. (4) Lack of

information or knowledge is not a proper response unless you state that a reasonable inquiry was

made but that the information or known or easily obtainable is insufficient to enable the responding

party to admit or deny. (5) An assertion that the request presents an issue for trial is not a proper

response. (6) You are reminded that if you fail to timely respond, the request is considered admitted

without the necessity of a court order. (7) If you deny a request for admission and Plaintiff proves

the truth of such matter you may be ordered to pay the cost of proof, including Plaintiffsattorneys.

(8) Your failure to respond as required by the Texas Rules of Civil Procedure to these requests

within the time required may result in the imposition of sanctions.


                                                                                                    7
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 85 of 106



                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, respectfully pray that the

Defendant be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for the Plaintiff against Defendant for damages in an amount within the

jurisdictional limits of the Court; exemplary damages, excluding interest, and as allowed by Sec.

41.008, Chapter 41, Texas Civil Practice and Remedies Code, together with pre-judgment interest

(from the date of injury through the date of judgment) at the maximum rate allowed by law; post-

judgment interest at the legal rate, costs of court; and such other and further relief to which the

Plaintiffs may be entitled at law or in equity.



                                                  Respectfully submitted,


                                                  By: /s/ Carlos M. Quinonez.
                                                       Carlos M. Quinonez
                                                       Texas Bar No. 24056172
                                                       Email: carlos@quinonezlawfirm.com
                                                       11890 Vista Del Sol Dr., Suite A-115
                                                       EL PASO, TX 79936
                                                       Tel. (915) 533-0009
                                                       Fax. (888) 301-1116
                                                       Attorney for Plaintiff Jaime Tarango



                     PLAINTIFF HEREBY DEMAND TRIAL BY JURY
                                  INSTRUCTIONS

Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon DEFENDANT by

and through Defendant's attorney of record, this Level 3 set of disclosure requests, written

interrogatories, admissions and requests for production, and requests that DEFENDANT answer

the di closure requests, interrogatories, admissions, and produce for inspection and copying (unless



                                                                                                  8
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 86 of 106



otherwise indicated) the documents and things set out below. Pursuant to Rule 190 and 193, you

are requested to (1) number each item which will be produced pursuant to these Requests for

Disclosure, Written Interrogatories, Admissions and Request for Production with a separate and

distinct number or similar identifying designation and (2) to file your written response to these

requests for disclosure, written interrogatories, admission, and request for production stating. with

regard to each numbered request, the identification or exhibit numbers of the specific items being

answered or produced in response to each such Request for Disclosure, Written Interrogatory,

Admissions, or Request for Production. Documents or things which are required to be produced

in response to more than one request may be listed by number in response to each request, but the

document or thin g itself need only be produced one time. All documents of things to be produced

are to be forwarded to the undersigned attorneys attached to or together with your written response.

Plaintiff specifies after fifty-one (51) days from the date of service of these disclosures re quests,

written interrogatories, admissions, and requests for production in the offices of Plaintiffs attorney,

CARLOS QUINONEZ, 11890 VISTA DEL SOL, EL PASO, TEXAS 79936, as time and place

of making such inspection and copying, unless requested items are furnished to Plaintiffs attorney

by mail prior to such date.

                                           EXHIBIT "B"

                    PLAINTIFFS' INTERROGATORIES TO DEFENDANT

l. State your name, address, telephone number, cellphone number, cellular provider at the time of

the incident, social security number, date and place of birth.



2.Describe in detail your employment status at the present time and at the time of the incident, job

title and job description, date of commencement and/or termination of employment and salary at



                                                                                                     9
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 87 of 106



such time.



3. On the date of the incident, describe in detail the vehicle you were driving. If you will, please

include information on ownership and the operating condition of the vehicle. State the name,

address and phone number of any person who examined the vehicle for damages arising from this

incident.



4. Did you give a statement to anyone regarding the incident and if so, indicate the name, address

and telephone number of the person to whom you gave the statement, contents of the statement,

and if you gave more than one statement, give the same information regarding each statement.



5. Describe in detail the incident and each act or omission of each person in the incident. Please

direct your attention to the following details in answering this Interrogatory:



    a. Please state everything that you did, in the order in which it was done, in an attempt to

       avoid the incident. If you applied the brakes or horn at any time prior to the incident, please

       state as to your motor vehicle, the speed and the approximate distance in feet from the point

       of the incident when you so applied the brakes or horn, stating what was used. lf there were

       any tire marks or any other marks on the road as a result of the incident, kindly describe

       the marks on the road as a result of the incident, kindly describe the marks in detail giving

       the length and location on the road surface and identify which motor vehicle cause each

       mark.




                                                                                                   10
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 88 of 106



    b. Please state everything Plaintiff did or failed to do, which contributed to the incident.



    c. If there were any obstructions to the view of Defendant at or near the scene of the incident,

       please describe each such obstruction in detail, giving its location with relation to the

       incident.



    d. If at the time and place of the incident the visibility of the highway was limited or decreased

       from normal in any way due to glare, design, obstacles, weather or other condition, please

       describe in complete detail each and every such condition and every action taken to

       overcome or diminish the adverse effect of each such condition.



    e. If there were any traffic controls, speed limit signs, signals, lights or other devices located

       at or near the place of the incident which were in any way involved in the happening of the

       incident, please describe such control or device indicating the direction of traffic controlled

       by such device and the manner in which it was involved in the incident.



    f. State in detail any damages you claim to have sustained from the incident.



    g. Describe in detail any citation, arrest, cl aim or other charge that may have been issued to

       you as a result of the incident, including grounds for same and the result of any hearing or

       judgment on the same, the date of such hearing or judgment and any fine, sentence or other

       penalty imposed.




                                                                                                   11
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 89 of 106



       h. State in detail any drug or alcohol taken or consumed by you within 72 hours of the

incident and any regular drug you had take n at any time within the past year. If alcohol or drug

was taken, include the time and date such alcohol was consumed, the name, address and phone

number of the provider of the alcohol or drug, the exact name and brand of alcohol, the alcoholic

content, type of alcohol or drug, quantity consumed and name, address and phone number of all

persons who have knowledge of relevant facts concerning consumption of alcohol.



       i. Describe in detail any insurance covering or potentially covering any claim arising from

the occurrence, including types of coverage, limits of coverage, name and address of insurance

company, policy number and whether such policy was in effect and paid at the time of the incident.

If you will do so without a request to produce, please include a copy of the insurance policy and

proof of payment.



       j. Describe in detail any other arrests, convictions, accidents, incidents, license suspension

or revocation or traffic citations you have been involved in. Include the elates, location, name,

parties, witnesses, nature and extent of damages, hearings, lawsuits, orders, fines, penalties,

judgments or convictions arising there from, including the details of driver's license suspension or

revocation actions, if any.



       k. Please state if you had a cell phone with you and the number of the cell phone and

whether you were on your cell phone within 5 minutes of the crash in question.



6. Please state your driver's license number, state of issuance, expiration elate, any other states you



                                                                                                    12
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 90 of 106



are or have been licensed to operate a motor vehicle, and driver's license number for those states.



7. Please state the date you were first licensed to drive, and any date your license was suspended

or not renewed.



8. Please state whether you have taken Defensive Driving or Driver' s Education course. Please

include the elate and location of such course and the reason(s) such course(s) was/were taken.

Please state any restrictions that are placed on your ability to drive (e.g. corrective lenses).



9. If you have been convicted of any felony or misdemeanor within the last ten (10) years, please

provide the following information.

(a) The offense(s) for which you were convicted.

(b) The stat e(s) and date(s) of any such conviction(s).

(c) A description of any sentence(s) or punishment served (this includes restitution, probation,

etc.).

PURSUANT TO THE RULES OF EVIDENCE, THIS IS YOUR ADVANCE WRITTEN

NOTICE THAT WE INTEND TO USE ANY ADMISSIBLE INFORMATION ABOUT YOUR

CRIMINAL HISTORY AT THE TRIAL OF THIS LAWSUIT.

10. Please describe what Plaintiff did that, in your opinion, makes him negligent in the incident

made the basis of the lawsuit.

11. Please state the name, phone number, address of all individuals with personal knowledge of

relevant facts and state their knowledge and what would they have knowledge of.

12. Please state who paid for the damages of your vehicle, your insurance or Plaintiffs insurance.



                                                                                                   13
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 91 of 106



13. Please state if you received injuries as a result of the accident in question.

14. Please list any other prior or subsequent accidents you have been involved in the last 10 years

15. State the names, addresses and phone number of all persons who you will call to testify a d a

summary of their testimony.

16. State the name, address and phone numbers of all persons who witnessed the accident in

question.

17. State the name, address, phone number qualifications of each expert, who has been retained or

specially employed by you in anticipation of litigation and who is not expected to be called as a

witness for trial upon who m your testifying expert or any witness reviewed or relied upon , the

mental impressions and opinions held by the expert and the facts known to the expert (regardless

of when the factual information was acquired) which relate to or form the bas is of the mental

impressions and opinions held by the expert.

18. Describe in detail the act or omission of each person whose negligence contributed to the

occurrence in question.

19. Describe the relationship with Defendant.

20. State if you had permission to drive the vehicle in question subject to this suit.

21. State who gave you permission to drive the vehicle in question subject to this suit.

22. State all the repairs to your vehicle.

23. State prior to the day of the incident subject to this suit, how many times had you driven the

vehicle.

24. State all accidents you have been involved in your life.

                                             EXHIBIT C

                PLAINTIFFS' REQUEST FOR PRODUCTION TO DEFENDANT


                                                                                                14
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 92 of 106



1. Any inspection documents and photographing of the vehicle you were operating at the time of

the incident made the basis of this lawsuit.

2. Any photographs, drawing, sketches, video recordings, motion pictures, tapes, recordings,

graphic depiction or other tangible evidence concerning the scene of the accident, the vehicle

involved in the collision or the parties or witnesses to this case.

3. All statements made by Defendant.

4. All damage estimates, maintenance records, and pictures of Defendant's vehicle and all other

vehicles involved in the collision made the subject of this suit.

5. All investigation reports, accident reports, statements by witnesses (oral or recorded) concerning

the accident made the subject of this suit.

6. Copy of your driving and accident record.

7. Any documents showing the names, addresses and phone number of all persons with knowledge

of relevant facts regarding any matter in any way related to the issues involved in this lawsuit.

8. Photographs and videotapes identified in your response to the Interrogatories.

9. Narrative summaries prepared by any person identified in your response to the Interrogatories.

I 0. Photographs and videotapes of any surveillance of Defendant.

11. All medical records of Plaintiff received by Defendant.

12. All incident reports for any injury suffered by Plaintiff.

13. All documents where Plaintiffs signature is contained in the document.

14. All documents obtained pursuant to any authorization signed by Plaintiff.

15. All documents concerning any alleged criminal violation committed by Plaintiff.

16. All photographs or videotapes taken by Defend ant in response to Plaintiffs alleged injuries

including, but not limited to, all videos or photographs taken by any private investigator for which



                                                                                                    15
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 93 of 106



Defendant has access to the photographs or videotapes.

17. All documents concerning any of Plaintiffs previous or subsequent employers obtained by

Defendant.

18. A copy of the accident report or any report prepared relating to this accident.

l9. Please provide any information you have which suggests Plaintiff(s), Defendant(s), or any

witness identified in this law suit, including expert and consulting witnesses, has been convicted

of a crime which was a felony or one which involved moral turpitude. Please state the nature of

the crime, date of conviction, court/county of conviction, disposition, and if probation was

imposed, please state if the probation was successfully completed.

20. Please produce a copy of your current driver license, if any, both front and back.

21. Please produce a copy of your Social Security Card, if any, both front and back.

22. If you do not have a driver 's license, please produce a copy of any current identification card

or document, both front and back.

23. Please produce a true and correct copy of the registration, certificate of insurance and

title certificate of the vehicle that you were driving and/or leading in at the time of the accident.

24. Any deposit on transcripts, trial transcripts or other recorded testimony of witnesses listed by

Defendant.

25. All documents pertaining to any other motor vehicle accidents in which you have been involved

in during your life time.

26. Your cell phone records for calls made on the date of the accident.

27. All witness statements.

28. Any damages report or estimates for the vehicles you were operating at the time of the incident

made the bas is of this law suit.


                                                                                                    16
            Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 94 of 106



29. Any photos regarding the incident in question.

30. Any medic al records as a result of medical treatment for the incident in question.

31. Any citations and or court documents regarding the incident in question.

32. Your driving history for the last five years.

33. Your cell phone records for the day of the incident made the basis of this lawsuit, including

but not limited to one hour before this incident, the time of this incident and one hour after this

incident.

                                            EXHIBIT D

                       REQUEST FOR ADMISSIONS TO DEFENDANT:

    1. That on or about the March 12, 2019 the vehicle you were obstructing the highway causing

       collision made basis to this suit.

RESPONSE:

    2. That you failed to move your trailer truck causing collision made basis to this suit

RESPONSE:

    3. That you are responsible for the crash.

RESPONSE:

    4. That Plaintiff was not at fault.

RESPONSE:

    5. That you are at fault.

RESPONSE:

    6. That Plaintiff s actions or non-actions did not contribute to this accident.

RESPONSE:

    7. That Plaintiff was not responsible.


                                                                                                17
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 95 of 106



RESPONSE:

    8. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit, that this collision was avoidable.

RESPONSE:

    9. That on the date stated in Request for admissions 1o. and at the time of the collision made

       the basis of this suit that Plaintiff s conduct did not contribute to this accident.

RESPONSE:

    10. That the condition of the road surface did not contribute to the cause of the collision.

RES PONSE:

    11. That the lighting condition s did not contribute to the cause of the collision.

RESPONSE:

    12. That the weather conditions did not contribute to the cause of the collision.

RESPONSE:

    13. That a sudden emergency did not contribute to the cause of the collision.

RESPONSE:

    14. That on the date of the collision, you did not maintain a proper lookout while driving his

       vehicle.

RESPONSE:

    15. That  failure to maintain a proper lookout immediately before the collision was

       the proximate cause of the collision in question.

RESPONSE:

    16. That Defendant was under the influence of drugs or alcohol when the collision occurred.

RESPONSE:



                                                                                                   18
         Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 96 of 106



    17. That Defendant had ingested drugs or alcohol within the 24 hours before the collision.

RESPONSE:

    18. That your negligence was the sole proximate cause of the collision in question.

RESPONSE:

    19. That your negligence was a proximate cause of the collision in question.

RESPONSE:

    20. That Plaintiff did not contribute any negligence the cause of the collision in question.

RESPONSE:

    21. That Plaintiff received injuries to several parts of his body as a result of the collision.

    RESPONSE:




                                                                                                      19
    Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 97 of 106





                Exhibit B-To Notice of Removal
        Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 98 of 106




                                                                Thu, 11 March 2021




This is to certify that I, Jim Hollis, am employed by the Texas Department of
Transportation (Department); that I am the Custodian of Motor Vehicle Crash Records for
such Department; that the attached is a true and correct copy of the peace officer's report
filed with the Department referred to in the attached request with the crash date of Tue,
12 March 2019, which occurred in Winkler County; that the investigations of motor vehicle
crashes by peace officers are authorized by law; that this Texas Peace Officer's Crash
Report is required by law to be completed and filed with this Department; that this report
sets forth matters observed pursuant to duty imposed by law as to which matters there
was a duty to report, or factual findings resulting from an investigation made pursuant to
authority granted by law.
Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 99 of 106
Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 100 of 106
Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 101 of 106
Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 102 of 106
Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 103 of 106
    Case 3:21-cv-00081-KC Document 1 Filed 03/31/21 Page 104 of 106





                Exhibit C-To Notice of Removal
            Case 3:21-cv-00081-KC Document
                                                    1 Filed 03/31/21 Page 105 of 106

                                                                                           
                                                                                             
                                                           
                                                           




                                                                                                            



  

  
  
  
  




  




  
                         
   
  
  
  


  
  
  
  
  
  

                                                                                                       

  
  
  
  

  
  
  
  

  
                                 
            Case 3:21-cv-00081-KC Document
                                                    1 Filed 03/31/21 Page 106 of 106
  
  
  



  
                                                                                                   




                                                                   




          
